            Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 1 of 83




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JENNY YOO COLLECTION, INC.,           a   New York
corporation,                                          Civil No

                   Plaintiff,                         JURY TRIAL DEMAND

                                                      COMPLAINT FOR
                                                      PATENT INFRINGEMENT,
DAVID'S BRIDAL, INC.        and   CLAYTON,            FEDERAL FALSE DESIGNATION
DUBILIER & RICE, LLC,                                 OF ORIGIN AND UNFAIR
                                                      COMPETITION, FEDERAL
                                                      TRADEDRESS INFRINGEMENT,
                   Defendants                         STATE UNFAIR COMPETITION
                                                      COMMON LAW TRADE DRESS
                                                      INFRINGEMENT, AND RELATED
                                                      CLAIMS


       Plaintiff Jenny Yoo Collection, Inc. ("Plaintiffl' or "JY") complains and alleges       as


follows against Defendants David's Bridal, Inc. ("David's Bridal"), and Clayton, Dubilier &
                          o'Defendants").
Rice, LLC ("CDR") (ointly

                                THE NATURE OF THE ACTION

       l.      JY was formed when its founder, Chief Executive Officer and President, Jenny

Yoo, recognized the absence in the market of stylish, quality bridesmaid dresses. The

Company's initial focus was to create a collection of bridesmaid dresses to   fill this gap in the

market. JY launched its first collection of brides maid dresses in 2002. Since then, JY       has


expanded dramatically, and Jenny Yoo has designed many stylish and well-received wedding

dress and bridesmaid dress collections.

       2.      JY revolutionized the bridal gown industry in 2012 when it introduced its wildly

popular four panel convertible bridesmaid dresses called the "Aidan" and "Annabelle" dresses.

JY markets these dresses under the "NABI by Jenny Yoo" and the "Jenny Yoo Collection,"

trademarks. Reviewers, analysts and consumers immediately recognized the convertible dress as



                                                1
             Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 2 of 83




a "game changer." Before the introduction of JY's convertible dress, convertible dresses were

bulky, awkward and utilitarian, requiring that conversions be made by tying together components

of the dress in different and often unattractive configurations. The JY convertible dress was

radically different. It provided for use of lightweight material with two rear and two front panels

attached at the waist in a strategic placement in relation to the dress and hung from the waist

seam. The panels blend seamlessly over the natural soft drape and folds of the skirt, and can be

easily raised by hand and rearranged for purposes of converting the dress into different neckline

style configurations to create inherently distinctive and sophisticated looks. Because the design

permitted conversion of the dress into different 'olooks" by the wearer, bridesmaids wearing the

dresses could express their individuality and wear the dress in the most flattering way for their

particular body type while wearing matching dresses. This innovative, elegant, versatile and

visually distinct design was highly appealing to consumers, and         it   found almost immediate

success and acclaim    within the market for bridal dresses (and in particular, bridesmaid dresses).

While the JY convertible dress can be worn in many different configurations, it can also be worn

in its natural form as a strapless dress with a sweetheart neckline without moving the panels from

their original placement.

       3.      JY's bridesmaid and wedding designs, including the "Aiden'o and 'oAnnabelle"

dresses at issue   in this case, have received substantial, unsolicited media coverage. The design

and trade dress at issue in this case, embodied in JY's "Aiden" and "Annabelle" dresses, has

                                                                    o'Today
been featured on various network television programs, such as NBC's         Show" and "Fab

Life", local television programs in major markets throughout the United States, and in major

publications such as Martha Stewart, Martha Stewart Weddings, the Knot, Brides Magazine, and




                                                  2
             Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 3 of 83




many others. JY's convertible bridesmaid dresses are aesthetically pleasing and have become

famous both within the industry and among consumers

       4.      The media praise JY has received is directed at JY's convertible bridesmaid dress

design and its unique trade dress. For example, on April 1,2016, on the         All Brides Beautiful

website, the "Aiden" and "Annabelle" dresses are called a "wonderful option" for bridesmaid

dresses because   "[t]his convertible dress has panels in the front and back which create a variety

of different necklines and styles" and is "perfect for any body type and leaves room for your

bridesmaids to bring out their personal style."

       5.      JY's creative achievements have resulted in intellectual property protection for is

innovations, including issued design patents, pending utility patent applications, trademarks, and

trade dress protection. Nevertheless, JY's innovations have been the subject of widespread

emulation by its competitors, who have attempted to capitalize on JY's success by imitating JY's

innovative, elegant, and distinctive product designs. In an attempt to stop repeated attempts to

plagiarize JY's protected design and trade dress, JY has had           to pursue costly and time-

consuming legal action against numerous competitors including, but not limited to, David's

Bridal, Watters Design, lnc. dlbla Watters        &   Watters and Wtoo Partners, L.P. ("Watters"),

Faviana International, Inc. ('oFaviana"), and Essense of Australia ("Essense").

       6.      Defendants are one of the principal imitators of     JY.   Defendants have repeatedly

introduced and sold lines of David's Bridal bridesmaid dresses which copy and unfairly compete

directly with JY's patented convertible dress. Instead           of pursuing independent     product

development or licensing products from third parties, David's Bridal, in conjunction with and on

behalf of Defendants and CDR, has chosen to slavishly copy JY's innovative and distinctive

design as its own. David's Bridal passes off JY's famous convertible dress designs as its own.




                                                  a
                                                  J
              Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 4 of 83




David's Bridal has even misappropriated and copied JY's distinctive approach to marketing,

using models wearing its "knock-off' dresses in poses and presentations that are substantially

identical to the poses and presentations of JY's famous dress on its website (including a step by

step
       o'How-To-style" guide) and in its advertising and promotional materials. Defendants have

undertaken these actions to purposely     try to confuse consumers into thinking David's Bridal

dresses are   JY's o'Aiden" and "Annabelle" dresses. Indeed, consumer comments about David's

Bridal's dresses on various websites establish consumer confusion between David's Bridal's

copycat dresses and JY's dresses.

         7.     The products at issue in this case are David's Bridal's new "Style-Your-Way"
                 o'Long                                                                        (ii)
dresses: (i) the        Mesh Style-Your Way 6 Tie Bridesmaid Dress," Style No. F19515 and

the "Mesh Long Style-Your-Way Bridesmaid Dress," Style No. 4XLF19515 (hereinafter, the
o'New Infringing Style-Your-Way Dresses"). The New Infringing Style-Your-V/ay Dresses

incorporate JY's protected dress design and infringe upon       its intellectual property   rights.

Defendants designed and introduced the New Infringing Style-Your-Way Dresses into the

United States market in mid-2018. This was not the hrst time that David's Bridal copied JY's

'oAiden" and "Annabelle" dress designs.

         8.     David's Bridal previously sold lines of bridesmaid dresses called o'Versa" which

imitated JY's famous 'oAidan" and "Annabelle" convertible dresses. JY commenced an action

against Defendants in 2016 to stop David's Bridal from selling knock-offs of JY's "Aiden" and

"Annabelle" dresses (the "2016 Action"). The products at issue in the 2016 Action were: (i)

Long Versa Convertible Mesh Dress Style # F15782;           (ii) Long Versa   Convertible Junior

Bridesmaid Dress Style # J89015; (iv) Short Versa Convertible Mesh Dress Style # F18092; (v)




                                                 4
              Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 5 of 83




Short Versa Convertible Mesh Dress Style # 2XLF18092; and (vi) Long Tulle Convertible Versa

                                               o'Versa
Dress Style   # Fl9l l4 (collectively,   the             Dresses").

       9.        The 2016 Action was settled in March 2018 and David's Bridal agreed to

discontinue the Versa Dresses and take them                  off the market entirely by the end of   2018.

However, just months after the settlement, in mid-2108, David's Bridal introduced the New

Infringing Style-Your-V/ay Dresses. Plainly, Defendants designed, manufactured,                        and

introduced these new dresses into the United States market to replace the Versa Dresses that

were the subject of the 2016 Action. Indeed, consumer comments online to the new Style-Your-

Way Dresses show that consumers immediately confused them with the old Versa Dresses that

David's Bridal agreed to take off the market.

       10.       The New Infringing Style-Your-Way Dresses once again, copy JY's patented

designs and infringe upon JY's protected intellectual property rights. Among other things, the

New Infringing Dresses include the same two front and two rear panels stitched into the waist

seam. The overall placement of the two front and two rear panels is the same as the placement           of
                      o'Aiden" and o'Annabelle" dresses. Like the JY dresses, the panels seamlessly
these panels on the

blend into the skirt and can be easily raised, lowered and attached by hand into different

conf,rgurations for pulposes of converting the dress into the same style configurations as JY's

"Aidan" and o'Annabelle"    dresses.

       11.       Since David's Bridal began selling the New Infringing Style-Your-Way Dresses

in mid-2018 just a few months after it settled the2016 Action in March 2018, it             appears that

David's Bridal negotiated and entered into the Settlement Agreement with JY in bad faith.

Upon information and belief, while David's Bridal was making material misrepresentations and
                                                                                             o'knock   off'
omissions to JY during the mediation that           it   intended to discontinue the sale of




                                                         5
              Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 6 of 83




dresses that imitate   JY's "Aiden" and o'Annabelle" convertible bridesmaid dresses, Defendants
                                              o'knock    off' dresses. By doing so, Defendants
were already in the process of developing new

were able to fraudulently induce JY to settle the 2016 Action because they had led JY to believe

that they would be taking the knock-off dresses off the market.

       12.     Also, by introducing the New Infringing Style-Your-Way Dresses, Defendants

breached the terms of the Settlement Agreement. As a result of Defendants' actions, JY is once

again forced to seek relief from this Court to put an end to Defendants' illegal conduct, protect

its valuable intellectual property rights, and obtain compensation for Defendants'       ongoing

violations and breach ofcontract.

                                         THE PARTIES

       13.     JY is a New York corporation having its principal place of business at 132 West

36th Street, 9th Floor, New   York, New York 10018.

        14.    Upon information and belief, Defendant David's Bridal is a Florida corporation,

having its principal place of business at 1001 Washington Street, Conshohocken, PA 19428.

       15.     David's Bridal operates more than 290 stores nationwide and sells bridal gowns,

and dresses for bridesmaids, flower girls, junior bridesmaids, and mothers of the wedding.   It also

sell's men's Tuxedos and accessories. It sells its gowns and dresses primarily under            the

"David's Bridal" brand name. It also sells a small number of relatively low cost "designer brand"

gowns, including dresses designed by Vera rWang and Jenny Packham. David's Bridal is              a


prominent, well-known competitor of JY. David's Bridal stores have long been understood

within the bridal dress industry as featuring relatively low cost gowns and dresses for budget

consclous consumers.




                                                 6
                 Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 7 of 83




           16.      Upon information and belief, CDR is a Delaware corporation, having its principal

place of business at375 Park Avenue, 18th Floor, New York, New York 10152.

           17.      Upon information and belief, CDR is the principal investor in, and corporate

parent     ol DBL
           18.      On information and belief, CDR "Partner," Kenneth A. Giuriceo is a member      of

CDR's Management Committee with responsibility for managing the business and operations of

DBI.

           19.      On information and beliefl, CDR directs the operations and business strategies of

DBI    .   As part of these duties, CDR was involved in the settlement of the 2016 Action. Indeed,

                                o'released party"
CDR was specifically named as a                   in the Settlement Agreement.

                                            JURISDICTION

           20.      This Court has subject matter jurisdiction under 15 U.S.C. $ 1121 (action arising

under the Lanham Act);28 U.S.C. $ 1331 (federal question);28 U.S.C. $ 133S(a) (any Act of

Congress relating to patents or trademarks); 28 U.S.C. S 1338(b) (action asserting claim of unfair

competition joined with a substantial and related claim under the trademark laws); andlor 28

U.S.C. $ 1367 (supplemental jurisdiction).

           21.      This Court has personal jurisdiction over CDR because its principal place of

business is in this     district. This Court has personal jurisdiction over David's Bridal and CDR

because each      of these entities has committed and continues to commit acts of infringement in

violation of 35 U.S.C. ç 271and 15 U.S.C. $ 1114 and         ll25   in New York and have regular and

established places of business in New York.




                                                    7
              Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 8 of 83




        22.       Upon information and belief, Defendants maintain and operate at least 15 retail

David's Bridal stores within 100 miles of this Court, and maintain at least 17 retail stores within

the State of New York.

        23.       Upon information and belief, David's Bridal also participates in "Bridal Fashion

Week,'o which is held twice annually within this District.

        24.       Additionally, Defendants place infringing products into the stream of commerce,

with the knowledge or understanding that such products are sold in the State of New York,

including in this District. The acts by David's Bridal and CDR cause injury to JY within this

District.

        25.       Upon information and belief, David's Bridal derives substantial revenue from the

sale of infringing products within this District, expects its actions to have consequences within

this District, and derives substantial revenue from interstate and international commerce.

        26.     Upon information and beliefl, David's Bridal sells substantial amounts of

infringing products to consumers who reside within the State of New York through its internet-

based business.

        27. This Court also has jurisdiction            over Defendants because the Settlement

Agreement of the claims in the 2016 Action was negotiated, entered into, and breached by

Defendants in New York.

                                               VENUE

        28.    Venue is proper within this district and division under 28 U.S.C. $ 1391(b) and

(v) because David's Bridal transacts business within this district and offers for sale in this district

products that infringe the JY patents, trade dress, and trademarks. In addition, venue is proper




                                                   8
              Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 9 of 83




because CDR's principal place of business is in this    district. Moreover, a substantialpart of the

events giving rise to the claims occurred in this District.

        29.     Additionally, venue     is proper pursuant to 28 U.S.C. $          1400(b)   because

Defendants have committed acts       of infringement and have regular and established places of

business in this District.

                                         BACKGROUND

                                         JY'S Innovations

        30.     JY is a leading designer and manufacturer of bridesmaid gowns, wedding gowns,

and other wedding apparel. JY was founded by Jenny Yoo, who launched her first collection          of

bridesmaid dresses in 2002. As a result of the extraordinary creativity of Jenny Yoo and JY's

significant investment in research and development, in 2012, JY introduced into the market its

innovative, convertible ooAidan" and "Annabelle" bridesmaid dress designs that have changed the

face of the bridal fashion industry. JY's convertible bridesmaid gowns were unique when JY

introduced them into the market because of the revolutionary trade dress incorporated into them.

        31.     JY's trade dress, as shown in the drawings herein below, includes, as a special

feature, front and back panels of fabric in a particular placement in relation to the dress and

which overlay the full length of the skirt and naturally hang down the skirt of the dress ending

just above the bottom hemline. The panels are strategically placed and stitched into the waist

seam. The panels seamlessly blend with the dress, regardless of whether the panels are hanging

in their natural position or raised over the bodice to create the different configurations of     the

dress. When the panels are in the hanging position as an overlay of the skirt, they layer over the

full length of the entire skirt and seamlessly blend with the natural and gentle soft folds, creating

the illusion, unique when introduced by JY, that the panels and skirt are integrated. Furthermore,

one or more of the panels can be raised upwards and over the sweetheart neckline bodice into


                                                  I
              Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 10 of 83




different style configurations of the dress. Once again, the panels seamlessly blend into the

bodice of the dress. This creates the illusion that the panels smoothly blend unintemrpted into

the bodice, skirt and.ior entire dress to create a singular, integrated look. The concept of

"seamless blending" means that from the point         of view of an ordinary observer, it will   be

noticeable that the dress contains front and back panels separate from other components of the

dress, which when integrated into the dress create looks that are smooth and continuous, with no

apparent gaps or spaces between one part or the next, and without seams or obvious joins. Thus,

while the front and rear panels are noticeable to the ordinary observer as distinct components of

the dress, nonetheless, they create the impression of an integrated, natural, elegant, unified dress

design.

          32.    This ornamental, non-functional special feature as described above has become

JY's renowned Trade Dress (the "JY Trade Dress"), instantly recognizable among consumers

and industry professionals alike as being associated with JY.

          33.    As a direct result of its innovative and distinctive design and its cutting   edge

technological features, including the JY Trade Dress, JY's convertible bridal gowrs were an

instant success, and they immediately became uniquely associated with JY as its source.

Reviewers and analysts universally praised JY's bridesmaid gowns for their 'ogame changing"

features. Sales were strong, and the popularity of this new design contributed substantially to the

success    of the JY brand and JY's reputation as a leader in the market for bridal and bridesmaid

designs.

          34.    JY's bridesmaid and wedding designs, including the convertible dress designs at

issue in this case, have received substantial, ongoing, unsolicited media coverage. The design

and trade dress at issue in this case, JY's convertible bridesmaid'oAiden" and "Annabelle" dress,




                                                 10
            Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 11 of 83




has been featured on various network television programs, such as NBC's "Today Show" and

"Fab Life", local television programs in major markets throughout the United States, and in

major publications such as Martha Stewart, Martha Stewart Weddings, the Knot, Brides

Magazine, and many others. JY's convertible bridesmaid dresses are aesthetically pleasing and

have become famous both within the industry and among consumers. The media praise JY has

received is directed at JY's convertible bridesmaid dress design and its unique trade dress.

       35.     The JY "Aiden" and "Annabelle" dresses have achieved secondary meaning and

they are instantly recognized as JY dresses in that they are made of lightweight material with: (i)

a strapless upper garment (bodice) portion covering an area above the waist of the user having a

front and rear portion; (ii) a skirt having a front and rear portion attached to the upper garment

(bodice); and (iii) two front panels and two rear panels that overlay the full length of the skirt

ending just above the bottom hemline. The panels are stitched into the waist seam in a particular

placement in relation to the dress and naturally hang down the skirt of the dress creating the

illusion that the panels and skirt are integrated. The panels have a natural soft drape that

seamlessly blends with the dress regardless of whether the panels are hanging in their natural

position or raised over the bodice to create the different configurations of the dress. These

panels can be rearranged for purpose of converting the dress into different neckline styles and

inherently distinctive looks such as a strapless conhguration, classic halter configuration, Criss-

Cross V-neck configuration; One Panel/One Shoulder Configuration, Blouson Wrap

Configuration and One shoulder bow configuration.

       36.     JY's convertible bridesmaid dresses, sold under the "NABI by Jenny Yoo" and

"Jenny Yoo Collection" brand names, are sold in major retail stores throughout the United

States, such as,   for example, Nordstrom. In substantial part because of these convertible



                                                11
             Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 12 of 83




bridesmaid dress designs and their unique JY Trade Dress, Jenny Yoo has become recognized

nationally as one of the leading and most successful designers in the bridal industry. From 2012

though 2016, JY sold more than 132,000 of these convertible dresses, and over 37,000 in

Nordstrom alone, resulting in revenues from this single source in excess of $30 million total and

over $10 million from sales at Nordstrom.

       37.     In addition to Nordstromo JY's convertible bridesmaid     dresses are sold at other

major bridal and general retailers such as Saks Fifth Avenue, Lord            &   Taylor, BHLDN

Weddings, Kleinfeld, ModCloth, Amazon Fashion, Brideside, Bella Bridesmaids, Vow to be

Chic, and Anthropologie each of which displays JY's convertible bridesmaid dresses on its

website, and in its marketing and promotional efforts such as catalogs, advertisements, in-store

events, and many others. The advertisements and promotions of the convertible dresses by these

major retailers have contributed substantially to the national fame of the JY Trade Dress.

       38.     From 2012through2017, JY spent more than $600,000 on advertising for dresses

sold under the "NABI by Jenny Yoo'o brand name, which include the "Aidan" and'oAnnabelle"

dresses embodying the JY Trade Dress.

       39.      The major retailers who have carried the dresses have also expended substantial

sums   to   advertise them   in their catalogues, print advertisements,     web-sites and other

advertisements and promotions. While JY cannot quantiflz these sums, they certainly equal or

exceed in total the amounts expended by JY.

       40. JY also actively       utilizes social media to market and promote its products,

including the JY Trade Dress embodied in the convertible dresses at issue in this case. JY's

Facebook page has 17,046 followers nationwide, and JY uses        it to announce its various trunk

shows and other events which feature the bridesmaid dresses at issue in this case which embody




                                                t2
            Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 13 of 83




the JY Trade Dress. JY also utilizes Twitter and Instagram to market and promote its products,

including the convertible dresses at issue here. JY has about 84,800 followers nationwide on its

'Jennyyoonyc" Instagram account alone, and a search on Instagram for JY bridesmaid dresses

reveals numerous other Instagram accounts that show JY's bridal dresses including those at issue

in this case. Photographs of JY's famous convertible dress embodying the JY Trade Dress          are

ubiquitous on Facebook and Instagram. Photographs             of JY's famous convertible       dress

embodying the JY Trade Dress on Tumblr and Pinterest are also extensive.

        41.    The national fame of the JY convertible dresses that embody the JY Trade Dress

is demonstrated by a search using the Google web browser for "Jenny Yoo dresses" which yields

about 2,600,000 results. Another search for "Jenny Yoo convertible bridesmaid dresses" reveals

about 580,000 results. Likewise, a search for "Jenny Yoo Collection" (the company name)

yields about 2,940,000 results. This demonstrates that the JY convertible dresses and JY Trade

Dress have achieved a dynamic, remarkable presence         in social media and on    internet-based

websites.

       42.     Further, major publications within the bridal gown industry and entertainment

industry regularly feature JY's convertible dresses and the JY Trade Dress in their postings on

Facebook, Twitter, Instagram, and Tumblr, among other such websites.

        43.    JY showcases the "Aidan'o and "Annabelle" dresses at its show room locations in

New York, NY, and Chicago,      IL. JY also markets and advertises its products at trunk shows,
bridal shows, and numerous other events all across the United States. By promoting its

convertible dress products at these trunk shows and industry trade events, by developing a strong

social media presence on Facebook and Instagram, among other social media websites, and

through the advertising and promotional efforts of its retail customers (such as those identified in




                                                 l3
            Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 14 of 83




paragraph 30 above), JY and the JY Trade Dress at issue in this case have achieved widespread

recognition in the bridal industry and among consumers and have become immensely famous

and popular.

        44. JY also regularly publishes        catalogs and press releases and maintains an

extensive, sophisticated, and visually compelling website, which promote JY's products and

make the brand, and the convertible dress products, known nationally and internationally as

being those of JY.

        45.       In2012, JY began a national campaign to market and sell "Aidan" style number

1282 convertible bridesmaid dress, now sold under the "NABI by Jenny Yoo" and "Jenny Yoo

Collection" brands. The following is a drawing that shows this dress in configurations which

vary depending upon the placement of the panels attached to the front and rear waist band of the

dress, together   with a technical sketch showing the placement of two panels hanging downward

from the front waist portion of the dress and two panels hanging downward from the rear waist

portion of the dress. In each case in which the JY Trade Dress is shown below, the panels blend

seamlessly into the bottom portion of the dress and/or the bodice of the dress, depending on the

specific configuration. Although the panels always remain noticeable as distinct components     of

the dress, they seamlessly blend into the dress to create a smooth and integrated appearance,

without noticeable gaps. This design was revolutionary, because no previous design for           a


convertible bridesmaid dress involved placement of panels in this manner, and      it   created an

aesthetically pleasing, new, non-obvious, non-functional, ornamental look.




                                                t4
                Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 15 of 83




           'îidan" c()nvcrtiblc drcss   (Sq'lc #1282)



                               g                    4
                                                         P\           n           F         *                  Lr.
                ft                                  tÁ
                                                         H,   ^
                                                              T
                                                                      r'rt:

                                                                        -t    I
                                                                                  t\         $

                                                                                            ' li[''
                                                                                                         t¡\
                                                                                                               {Y,il
                                                                        i
                                                                              l             .l
                                                                                                 I
                                                                                                 I
                                                                                                 I




                                                                                            'ì
                                                                                                                       ì




                                               a\                                                    i
                                                    \,            !                                  I




         46.      Soon thereafter, JY also introduced another version                  of   essentially the same

design, which it calls "Annabelle," style number 1452, andsells under the "NABI by Jenny Yoo"

      ooJenny
and             Yoo Collection'o brand names. The Annabelle is essentially the same as the Aidan

except that the band attached to the waist in the Aidan design is removed, and replaced with an

attachable sash. It contains the same revolutionary feature as the Aidan-namely, two front and

two rear flaps attached to the waist in a strategic position to the dress. It also contains the same
                                                                                  o'Annabelle"
distinctive, non-functional JY Trade Dress. The following is a sketch showing the

design, and a technical drawing of the design.




                                                         15
            Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 16 of 83




           JIrNI\Y
             (l()lIl;(:ll()N
                               YOO                                         ttr l t            r            i




             f\
             ') '(:)           W               ît1
                                                      (4ù
                                                            oa
                                                                      ",\ilùît'(llr''   (!n   l( g 14521

                                                                                              9,
                                                                                                               /-
                                                                                                                         .
                                                                                                                        /\,
                                                                                                                                    b.
                                                                                                                                    ,\,            þ
                                                                                                                                                   þL
                                                                 'i
                                                            .t
                                                            rl
                                                            r/




                                          \1




                                                                                                       l
                                                                                                                              I È,fil fr.,! & I tr(k rrtrß
                                                                                                   l

                                                                                                   l


                                                                                               i
                                                                                                                    ì




       47.     With the exception of the waist band, the ordinary observer would find no

discernable difference between the "Aidan" and "Annabelle" designs. Moreover,                                                                 in most
configurations, the difference in the waist band is not noticeable. This is because in many

configurations of the o'Annabelle" design, one or more of the panels are wound around the waist,

and the appearance at the waist then becomes exactly the same as the "Aidan" design.

Consumers and industry professionals alike would recognize that both the "Aidan" and

"Annabelle" designs feature the same unique JY Trade Dress described with specificity above-

a special and distinct feature that was aradical departure from prior convertible bridesmaid dress

designs. This special feature, the JY Trade Dress, is a unique and now famous feature of both

the "Aidan" and "Annabelle" designs. This non-functional, unique and distinctive JY Trade


                                                 r6
            Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 17 of 83




Dress contributed substantially to the widespread popularity of the "Aidan" and "Annabelle"

designs. From the standpoint of the ordinary observer, these two designs and their distinctive JY

Trade Dress are essentially the same-because of the placement of and uses for the convertible

panels and their seamless blending into the bottom andlor bodice of the dress regardless of the

specific conhguration of the panels.

                                                ooAidan"
       48.       Soon after JY introduced the              and "Annabelle" dresses into the market,

they became immensely popular. These "NABI by Jenny Yoo" designs received extensive

unsolicited press coverage and many positive reviews both within industry circles and

publications that focus on the consumer market. And sales skyrocketed.            At   present, JY's

"Aidan" and "Annabelle"      dresses are on sale   in major department stores and prominent bridal

shops and boutiques in   virtually every major metropolitan market in the United States (and most

small towns as well). They are also sold on numerous on-line, e-commerce websites.

       49.       The fame of these dress designs is underscored by the existence of a substantial

secondary market for these dresses on eBay-where consumers sell used clothing. On any

single day, hundreds, and often more than 1,000, "Aidan" and "Annabelle" dresses are available

for resale on eBay.

                                                           o'Annabelle" dress designs are among the
       50.       Indeed, year after year, the "Aidanoo and

best-selling bridesmaid designs nationwide. So widespread is their penetration within the market

for bridesmaid and wedding      dresses, that the unique   look and configuration of these designs,

including most importantly, the JY Trade Dress described above, is now closely associated in the

minds of average wedding and bridal-wear consumers with JY (and Jenny Yoo as the designer

and founder of   JY). It is fair to say that in the minds of most consumers, these famous   designs,




                                                   l7
            Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 18 of 83




and the JY Trade Dress which they embody, have become synonymous with the designer Jenny

Yoo and her company, JY.

       51.     Within the bridal dress design industry, at both the wholesale and retail        store

level, the "Aidan" and "Annabelle" dress designs have become ubiquitous. Consumers who see

these dresses hanging    in racks in stores or photographs of them on e-commerce             websites

invariably associate the look and configuration of these dresses with JY and its founder, Jenny

Yoo. The "Aidan" and "Annabelle" convertible          dress designs, sold under the   "NABI by Jenny

Yoo" and "Jenny Yoo Collection" brand names, have become among the most well-known

bridal dress designs in the United States, closely associated in the minds of ordinary consumers

with JY and its founder, Jenny Yoo.

                        JY'S INTELLECTUAL PROPERTY RIGHTS

                                       JY's Design Patents

        52.    JY has protected its innovative designs and cutting-edge technologies through        a


broad range of intellectual property rights. Recognizing that its innovative designs involve both

unique ornamental designs and functional innovations, JY has sought both design patents and

utility patents. Since 2012, JY has notified the public in its website and marketing materials that

these patents were either pending or issued (as appropriate in the time frame). The United States

Patent Office has issued the design patents listed         below. JY's design     patents cover the

                                           o'Annabelle" bridesmaid dress designs, such as two rear
ornamental features of JY's "Aidan" and

and two front convertible panels attached at the waist in a strategic position to the dress which

blend naturally and seamlessly into the dress. JY owns all right, title, and interest in and to each

of the asserted design patents listed below, copies of which are attached as Exhibits 1 and 2. The

designs covered by these patents are distinctive and serve to identiff JY as the source of the

bridesmaid dresses which embody such designs. Moreover, the features covered by these patents


                                                 18
              Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 19 of 83




are not dictated by function; rather, they are the product of aesthetic choices made by Jenny Yoo

when she created the designs.

                  Patent   Number                                       Title

         D   698,120   (the"'Dl20   patent")                           Dress

         D744,723 (the"'D723        patent")                      Convertible Dress


                                    JY'S Utility Patent Applications

        53.      JY's utility patent applications cover many of the elements that have come to be

associated with JY's convertible bridesmaid dresses. These include (a) a patent covering

functional features of the convertible dresses, including the front and rear panels extending

downward, attached to the front and rear panels of the gathered skirt with fastening means that

allow for multiple adaptations and configuration, and (b) a patent covering unique methods for

using a multi-use garment consisting of specihed functional convertible and adoptable elements.

         54.     These pending patent applications include the following to which JY owns all

rights, title, and interest.

                 Patent    Number                                       Title

      131672,422   (the"'422      application")                   Multi-Use Garment

      141720,453 (the     "'453   application")                   Multi Use Garment


                                  JYos Trademarks and Design Marks

                                                                                 o'Jenny
        55.      JY owns United States trademark registration number 3339930 for         Yoo

Collection", which was registered on November 30, 2007, and acknowledged by the United

States Patent and Trademark Office as incontestable on September        13,2013. JY also owns

United States trademark registration number 4524466 for "NABI by Jenny Yoo", which was

registered on May 6,2014.



                                                   t9
             Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 20 of 83




        56.     JY also o\ryns common law trademark rights for the brand names "NABI by Jenny

Yoo",   'oAidanoo and
                        o'Annabelle" which it has used in commerce to market its convertible dress


designs since   2012. JY owns trademark registrations for the combined word/design marks

"NABI by Jenny Yoo", registration numbers 5,487,027 and 5,487,026, both of which were

registered on June 5,2018.

                                          JY's Trade Dress

        57.     As described above, JY's ooAnnabelle" and "Aidan" bridesmaid dress designs,          as


covered by the aforesaid design patents, share a unique, distinctive, non-functional, ornamental

feature, the JY Trade Dress, as shown in the drawings below. The JY Trade Dress encompasses

embodied in the
                o'Aiden" and'oAnnabelle" dresses makes them associated among consumers and

industry professionals alike with JY as its source. Accordingly, JY has acquired common law

rights in this JY Trade Dress.

        58.     The character and scope of the JY Trade Dress is that the dresses are made of

lightweight material with: (i) a strapless upper garment (bodice) portion covering an area above

the waist of the user having a front and rear portion; (ii) a skirt having a front and rear portion

attached to the upper garment (bodice); and   (iii) two front   panels and two rear panels that overlay

the full length of the skirt ending just above the bottom hemline.

        59.     The JY Trade Dress, as shown in the drawings herein, includes as a special

feature, two front and two back panels of fabric that overlay the       full length of the skirt ending

just above the bottom hemline. The panels are stitched into the waist seam in a particular

placement in relation to the dress and naturally hang down the skirt of the dress creating the

illusion that the panels and skirt are integrated. The panels have a natural soft drape that

seamlessly blends with the dress regardless of whether the panels are hanging in their natural




                                                  20
            Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 21 of 83




position or raised over the bodice to create the different configurations of the dress. These

panels can be rearranged for purpose of converting the dress into different neckline styles and

inherently distinctive looks such as a strapless configuration, classic halter configuration, Criss-

Cross V-neck configuration; One Panel/One Shoulder Configuration, Blouson Wrap

Configuration and One shoulder bow configuration.

       60.     These features of the "Aiden" and "Annabelle" dresses are distinctive in that they

allow the two panels placed in front and the two panels placed in back to be seamlessly blended

into the bottom or bodice of the dress depending on the specific configuration chosen by the

consumer. This creates the illusion that the panels smoothly blend unintemrpted with the bodice,

skin andlor entire dress to create a singular, integrated look. The concept of               "seamless

blencling" means that from the point of view of an ordinary observer, it will be noticeable that the

dress contains front and back panels separate from other components          of the dress, which when

integrated into the dress create looks that are smooth and continuous, with no apparent gaps or

spaces between one part or the next, and without seams or obvious         joins. Thus, while the front

and rear panels are noticeable to the ordinary observer as distinct components of the dress,

nonetheless, they create the impression of an integrated, natural, elegant, unified dress design.

Thus, JY's unique and unprecedented Trade Dress encompasses the overall look of the "Aiden"

and "Annabelle" dresses and serves to   identiff JY   as the source   of these dresses to consumers.

       61.     The JY Trade Dress is non-functional. Indeed, the United States Patent Office

made a determination of non-functionality upon issuing the 'D120 and'D723 Patents to JY.

       62.     The JY Trade Dress has achieved secondary meaning. The "Aiden"                      and

"Annabelle" dresses are instantly recognized as JY's convertible bridesmaid dresses.




                                                2T
             Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 22 of 83




        63. JY used, marketed         and sold its distinctive JY Trade Dress            in   commerce

throughout the United States since 2012. JY exclusively used the JY Trade Dress for no less

than two years until 2014.

       64.      As set forth above, JY has made significant expenditures to advertise the ooAiden"

and "Annabelle" dresses.

        65. As set forth above, JY has had substantial             success selling the   "Aiden"   and

"Annabelle" dresses and has in fact sold more than 100,000 of them to date.

       66.      In selling these dresses, JY has consistently endeavored to associate the JY Trade

Dress with   JY. These efforts include, but   are not limited to, substantial advertising such as print

and internet advertisements which use the tagline "one dress . . . with endless possibilities" and

which include photographs of the "endless ways to tie" these dresses.

       67.      As set forth above, JY has received substantial and unsolicited media coverage of

its o'Aiden" and "Annabelle" dresses and the elements of JY's Trade Dress have been specifically

praised in the media.

       68.      Consumers have come       to identiSi JY as the        source   of the "Aiden" and
"Annabelle" dresses which embody JY's Trade Dress. This is established by existing consumer

reviews, and consumer communications with JY and the retail stores which market and sell the

"Aiden" and "Annabele" dresses, which will be further supported by consumer surveys.

       69.      Numerous competitors     of JY including, but not limited to, David's           Bridal,

Watters, Essense and Faviana,have attempted to plagiarize JY's Trade Dress and have produced

numerous alternative designs for convertible dresses, but none of them feature two front and two

rear panels attached to the waist that permit this elegant, seamless integration of panels into the




                                                  22
           Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 23 of 83




bottom of the dress described above. Nonetheless, there is a likelihood of consumer confusion

between JY's dresses and these competitors' knock-offs.

       70.      David's Bridal, in particular, has engaged in a pattern of copying JY's Trade

Dress so that   it can   mass produce and sell copycat dresses at a much lower price point to JY's

extreme detriment.

                                                                                      o'Aidan"
       71.      The JY Trade Dress is embodied in each different configuration of the

and "Annabelle" dress design, including the specific design configurations shown             in the
paragraphs below.

       72.      The first "Aidan" dress design configuration incorporates the JY Trade Dress in

the manner described and shown below ("First 'Aidan' Configuration"):

       a         a dress having a strapless upper garment (bodice) portion covering an area above
                 the waist of the user having a front and rear portion;

                 a skirt having a front portion and rear portion attached to the upper garment
                 (bodice);

       o         a   waist band attached at the bottom portion of the upper garment (bodice); and

                 front and rear panels attached to the waist seam of the skirt, extending downward
                 so that they blend seamlessly with the skirt.




                                                  23
           Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 24 of 83




                                      6                  q
                                  I




                                       1

                                           I




                                                                        -l
                                                                 1'¿




       73.    The second'oAidan" design configuration incorporates the JY Trade Dress in the

manner described and shown below ("Second 'Aidan' Configuration"):

       a      a dress having a strapless upper garment (bodice) portion covering an area above
              the waist of the user having a front and rear portion;

       a      a skirt having a front and rear portion attached to the upper garment (bodice);

              a   waist band attached at the bottom portion of the upper garment (bodice);

       a      two front and two rear panels attached to the waist seam of the skirt of which
              both rear panels wrap around the front waist and tie at the back waist creating a




                                                24
           Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 25 of 83




              tied sash configuration, with the two rear panels blending seamlessly with the
              skirt; and

       a      2 front panels are raised over the bodice covering both sides of the neckline of
              the user to create a Classic Halter Strap configuration, with the two front panels
              blending seamlessly into the bodice.

                                   r\icl¡n l-l¡ltct rri¡h l iccl S¡sh l¡>ok




                                                                        I

                                                                                  l'\
                                                                                  I,,
                                                                                  I
                                                                                  I




                                                                              I
                                                                              !




                                                                                        ,-1-1-'-1




       74.   The third "Aidan" design configuration incorporates the JY Trade Dress in the

manner described and shown below ("Third'Aidan' Configuration"):

       a      a dress having a strapless upper garment (bodice) portion covering an area above
              the waist of the user having a front and rear portion;




                                                       25
           Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 26 of 83




       a       a skirt having a front and rear portion attached to the upper garment (bodice);

       a       a   waist band attached at the bottom portion of the upper garment (bodice);

       o       two front and two rear panels attached to the waist seam of the skirt of which
               both rear panels wrap around the front waist and tie at the back waist creating a
               tied sash configuration such that the tied rear panels blend seamlessly with the
               skirt; and

       o       two front panels raised over the bodice covering both shoulders of the user to
               create Criss Cross V-neck configuration, with the two front panels blending
               seamlessly with the skirt.




                                      I




                                                    \
                                                    1




                                    \'.--   ç...r




       75.    The fourth "Aidan" design configuration incorporates the JY Trade Dress in the

manner described and shown below ("Fourth 'Aidan' Configuration"):

       a       a dress having a strapless upper garment (bodice) portion covering an area above
               the waist of the user having a front and rear portion;

       a       a skirt having a front and rear portion attached to the upper garment (bodice);

       a       a   waist band attached at the bottom portion of the upper garment (bodice);


                                                        26
           Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 27 of 83




       a       two front and rear panels attached to the waist seam of the skirt of which both
               rear panels wrap around the front waist and tie at the back waist creating a tied
               sash configuration, such that the two rear panels blend seamlessly with the skirt;
               and

       a       one front panel extends downward so that it blends seamlessly with the skin,
               while the second front panel is raised above the bodice to create a One Panel/One
               Shoulder configuration covering a portion of the right or left shoulder of the user,
               with the second front panel blending seamlessly into the bodice.


                                            fr
                                            '11*




                                                               I
                                   i   ll
                                                   i           1
                                       't
                                                       I




                                                       I
                                                       I
                                                           \




       76.    The fifth o'Aidan" design configuration incorporates the JY Trade Dress in the

manner described and shown below ("Fifth 'Aidan' Configuration"):

       o       a dress having a strapless upper garment (bodice) portion covering an area above
               the waist of the user having a front and rear portion;

       a       a skirt having a front and rear portion attached to the upper garment (bodice);

       a       a   waist band attached at the bottom portion of the upper garment (bodice);

       o       two front and two rear panels attached to the waist seam of the skirt of which
               both rear panels wrap around the front waist and tie at the back waist creating a




                                                                   27
           Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 28 of 83




               tied sash confìguration, such that the two rear panels blend seamlessly with the
               skirt; and

       a       two front panels are raised up over the bodice covering and draping over both
               shoulders of the user to create a Blouson Wrap configuration, with the two front
               panels blending seamlessly into the bodice.




                                                  i.
                                                  I

                                              I
                                                                 \\
                                                                      I




                                         I
                                                                          \
                                                            i
                                                             I                \ì
                                          I                  i
                                                                 \
                                                                               t\\

                                 I




       77.    The sixth "Aidan" design configuration incorporates the JY Trade Dress in the

manner described and shown below ("Sixth 'Aidan' Configuration"):

       o      a dress having a strapless upper garment bodice portion covering an area above
              the waist of the user having a front and rear portion;

       a       a skirt having a front and rear portion attached to the upper garment (bodice);

       a       a   waist band attached to the bottom portion of the upper garment (bodice);

       a      two front and two rear panels attached to the waist seam of the skirt, of which
              both front panels and one or more rear panels are raised over bodice to create a
              One Shoulder Bow confïguration covering a portion of the right or left shoulder



                                                       28
            Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 29 of 83




                of the user, with both front panels and one or more rear panels             blending
                seamlessly into the bodice; and

       a        One rear panel may, at the option              of the user, extend downward to   blend
                seamlessly with skirt.




                                                               (




                                               l,t

                                \              :l




                                                                       i
                                                                       I



                                                                           I




                                           I




                                                      \
                                                          l.


                                                      /:



       78. The first       o'Annabelle" design configuration comprises           the o'First   oAidan'


Configuration,o' but excluding a waistband attached at a bottom portion of the upper garment

(bodice), and instead, features a coordinating detachable sash used to wrap around the waist.




                                                     29
            Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 30 of 83




                    rt^n*l ul,lL ,,"1    C(¿øa                       d
                                                                    a'Y{rt-




                                            lt¡

                                            I




       79.    The second "Annabelle" design configuration comprises the       ooSecond
                                                                                         'Aidan'

Configuration," but excludes a waistband attached to the upper garment (bodice), and instead,

features a coordinating detachable sash used to wrap around the waist.




                                                  30
           Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 31 of 83




                þ"n*LúÅ* ,l SaAn          vtQ)*¡




                                                        (




                                            lt
                                            N
                                            I




                       ,tI
                        I
                                          - ì.t   '4'
                                                                    -l




       80. The third "Annabelle" configuration comprises the "Third                   'Aidan'

Configuration," but excludes a waistband attached to the upper garment (bodice), and instead,

features a coordinating detachable sash used to wrap around the waist.




                                                  3T
            Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 32 of 83




                                                 t,,

                            'll                  :!




                                         ì
                                         i
                                             I




                                                 -      ,/)




       81.    The fourth "Annabelle" design configuration comprises the o'Fourth 'Aidan'

Configuration," but excludes a waistband attached to the upper garment (bodice), and instead,

features a coordinating detachable sash used to wrap around the waist.




                                                       32
            Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 33 of 83




                                            ly

                                            I




                                          --7,¡ ,'s¿                       -t!
                                                                   -¿ ''



       82.    The fifth "Annabelle" design configuration comprises the "Fifth         oAidan'


Configuration," but excludes a waistband attached to the upper garment (bodice), and instead,

features a coordinating detachable sash used to wrap around the waist.




                                                 JJ
           Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 34 of 83




                                               i

                                                   ì




                          ,l
                         :l   I


                          I


                                                                                 ./r




       83.    The sixth "Annabelle" design configuration comprises the "Sixth 'Aidan'

Configuration," but excludes      a waistband attached      to the upper garment (bodice).




                                                       34
            Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 35 of 83




                                     Annabelle one shoulder bowtie




                                                           a




                                             J,,


                                             I




                           I

                                                    ./,'




       84.     Each   of the foregoing o'Aidan" and "Annabelle" product configurations
incorporates the JY Trade Dress.

                        DEFENDANTS' INFRINGING PRODUCTS

       85.     Defendants have made, or caused to be made, imported into and/or sold in the

United States the following products, each of which infringes on one or more of JY's intellectual

property rights: (i) the o'Long Mesh Style-Your Way 6 Tie Bridesmaid Dress," Style No. F19515

and (ii) the "Mesh Long Style-Your-V/ay Bridesmaid Dress," Style No. XLF19515 (referred to



                                                   35
             Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 36 of 83




herein as the'oNew Infringing Style-Your-Way Dresses"). Each of these dresses incorporates the

JY Trade Dress into its design configuration.

         86.    The New Infringing Style-Your-Way Dresses are substantially identical to, and

incorporate, JY's distinctive dress designs. Like JY's "Aiden" and "Annabelle" dresses the New

Infringing Style-Your-Way Dresses as advertised on the David's Bridal website, are made of

"soft and flowy" material and have: (i) a strapless upper garment (bodice) portion covering          an


area above the waist of the user having a front and rear portion;   (ii) a skirt having a front and rear

portion attached the upper garment (bodice); and (iii) two front panels and two rear panels which

can also be easily raised, lowered and attached by hand into different configurations to create

different design looks, such as a strapless configuration, classic halter configuration, criss-cross

neck configuration,      one-panel/one-shoulder configuration, blouson wtaplcap sleeves

confîguration and one shoulder bow configuration.

         87.    Upon information and beliet Defendants introduced the New Infringing Style-

Your-Way Dresses into the market in mid-2018 just a few months after the settlement between

David's Bridal and JY of JY's claims for patent and trade dress infringement based upon David's

Bridal's Versa Dresses in or about March 2018. As part of the settlement, David's Bridal agreed

to discontinue the Versa Dresses and remove them from the United States market by December

3I, 2018. The New Infringing Style-Your-Way           Dresses introduced by Defendants after the

settlement, however, are substantially identical to, and incorporate, JY's distinctive dress designs

in the   same manner as the Versa Dresses. Thus, the     New Infringing Style-Your-Way Dresses

were plainly made, imported into and/or sold by Defendants as a replacement for the Versa

Dresses.




                                                 36
            Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 37 of 83




       88.     Indeed, the name                          of Defendants' new dresses, the "Style-Your-Way" dresses

copies JY's Trade Dress embodied in the "Aiden" and "Annabelle" dresses which are advertised

by JY as ooone dress . . with endless possibilities" and which include photographs of                                                                                        the

"endless ways to tie" these dresses.

       89.     Also, Like JY, David's Bridal specifically advertises the elements of JY's

protected Trade Dress in marketing the New Infringing Style-Your-Way Dresses to consumers.

On its website, David's Bridal states that the convertible bridesmaid Style-Your-Way                                                                                   dresses


have "long ties," i.e. panels, which "allow you to customize the sweetheart bodice with the straps

or sleeves you desire    -       from a braided one-shoulder to flowy cap sleeves."

       90.     The following are screen shots from David's Bridal's website that show the first

New Infringing Style-Your-Way Dress called the "Long Mesh Style-Your Way 6 Tie

Bridesmaid Dress," Style No.                F 195 15:

                                                                                                                                                                                 ÍE
                                                                                                                                                                         '!,L¡
+                                                  M hd(¡g-         kfrle..'¡            lc¡r
                                                                                              'b\Frùr
                                                                                                        ìY¿t.

                        :1. -;) ki,ú.-.   @*.rg.       ñ B    É   si €.r'   r   rì!!Þ¡   t:i l1\ :.=

                                                                                                        el-rær                   9È.*       Ô
                                                                                         Dil\   ilr\

                         .,.'"-':
                                                                                                                I   i!.



                        n
                                                                                                                LsE       \þ{¡\\ìe l.{tr \ìx\ ìl IÈ & rF-rrl'( D¡f:i




                             e
                        t{   t
                                                                                                                                        @
                             ,1                                                                                 TT T                                    TT
                             (                                                                                  T*IIT                                  TTT
                             ù
                                                                                                                T                         IIT           I
                             a                                                                                  Bttt                      l!&           tl
                         L.y'
                         h
                                                                                                                I
                          !'r
                           Q
                         fr
                        ffi
                                                       ",.', @snt
                                                                                                                I'




                                                                                                  37
    Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 38 of 83



                                                                                                                                                                                                           I* EEF
+
    î. fir. r*rtl    ø *   *4¡..d'*é   1,d'iu   v   t   lyr \q   o'   !!gþß       ,,r.lr

                                                                                                                - ud..¡^F¡nñnr                     g   ¡H.ed          Û

                                                                              I   )¿t\   I I   )s   Frr:ì L   !,1




                                                                                                                         i-l

         I
                                                                                                              (2
                                                                                                                         Loilg     \l6h 5t\le loor l\                     0'I k'lìrkk s¡¡rnkl l)rers
                                                                                                                                                                     ^r


                                                                                                                         t179.95
                                                                                                                         TXII   ITEM OUÁTIFIÊ5 FOR FREE SHIPPINGI                                              ta


                                                                                                                         <o!ot            t.r-....-             l@             "",-,,
         Ð
         f{                                                                                                              ll                           r                   I               rr
         l,
                                                                                                                         trt¡r                                                           rrr
                                                                                                                         I                                           ITT                  Tü
         a                                                                                                               fIIIr,'t                                       t                 II
                                                                                                                         I
     ht
                                                                                                                                                                                    i:


                                                                                                                                                          :t¡




                                                                                                                                                                                                           IêGËT
                                                                              iFw@k'R                               tl



                                                                              t);t\ il).\ f ii;ì i ,.it




                                                                                                              (2
                                                                                                                         I   o[g\lshst\lc \(ìrr t\î\ li l¡eRrkle\rnfii(ll)rrs5


         1.                                                                                                              s179.95
                                                                                                                         rR15IttM o0aúFIt ñoi ¡ñtE sSrPptiG!

     e
    #d                                                                                                                   (o!o. ,-.,.,-                          (@              ,,,,
     ¡
     t                                                                                                                   rI I                                          T TT
         i¡
                                                                                                                         ITITI                                           III
                                                                                                                         I                                           rtl    Is
         e                                                                                                               TTII$JI                                                  I       IT
                                                                                                                         I
     hr
                                                                                                                                                                          It
                                                                                                                         l. t.....-,...   .....:


    Þl    e         o,                                                                                                                                                                                 .




                                                                                               38
    Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 39 of 83



                                                                                                                                                                                                                 iiJd.e,E¡
ê                                                                                                                        1.1kr. r*.rkE.l#             ùP...        ñ ltu     øtì       ¡dfthdld..

    O Q     m:r srtrnle       dt   dÉ ¡io.d   uÞ dk4uilr âpÞhed   àr   (r{tqr !a_!s!:! q!:ll!!!l:
                          -
                                                                                                                    Ë k..ñ¡F¡,!ññ                 9    Rd.srñ                  Û
                                                                                I   )¿t\   I I   l\   F-,i.r;{   ì,ir                                                                                      t!E




                                                                                                                            I   i;ä



      Ie
                                                                                                                 (2
                                                                                                                            l-org\lesh Snle \ our \\ a\                            ß   Tic Br¡(lesnutkl lr¡tss



                                                                                                                            s179.95
                                                                                                                            IHIs IIIS QUATI'IÊ'         FOR ÊREE 5HIPPINGI                                             tI


    # ,'U't                                                                                                                 Colo¡       -r,,.,           .          l@
       -¡

       n                                                                                                                    TI       T                                             I
                                                                                                                                                                                  IT
                                                                                                                            IT¡TI                                               IIT
      ür                                                                                                                    I                                              TII    Tff
      g                                                                                                                     IIlLi,'jI                                          I lf
                                                                                                                            I
                                                                                                                            Í4




                                                                                                                                                                                                                 i-;:csg
o                                                                                                                       b.6^pF        É{d         I th.t             ór        t
                                                                                                                   =

                                                                                                                            sl D.95


      ß                                                                                                                     ',: l¡..,        r::r::'j

    ,f{í¡
                                                                                                                           color ...,..,-                           {@.,.-,.

       n                                                                                                                    TI                    T                                I                  II
                                                                                                                            trlrl                                                                   rlr
      tr                                                                                                                    I                                              TTI                        INñ
                                                                                                                            flIItilI                                                      I           ll               ¡
      a
                                                                                                                            t
     hr                                                                                                                    íÈ

                                                                                                                                ':    :i:    :t               l¡       tí:




    &                                         ,t
                                                I
                                                I
                                                                                \r
                                                                                                                                                                                                                   o




                                                                                                 39
           Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 40 of 83




g                                                                                                                           ¡:.l{.,t 5gl

                                                    Ëk..ñ¡F¡t'ffir               9rtu.stø        Û


                                                            3t 79.95



              e
           ,1,     J
           fi¡,    U                                        coloe       :.'.-J      w   lñ             ,,..,,..jj

               Ð

              /ì                                            rr I                                     t                 lr
              j,                                            IIttt                                                   llr
                                                            I                                lrl                lffi
              a                                             llII,ìI                                          tr ll                  E



             r[,,¿                                          T                                                                       a


             Irl
             q                                                                               t       :rì       ìt   ri




             fl
          m                                                 You.    r.l*t¡oÉ.dÈ




                                                                                                                              o
       91.        The following are screen shots from David's Bridal's website that show the
                                                        o'Mesh Long Style-Your-Way Bridesmaid
second New Infringing Style-Your-Way Dress, the

Dress," Style No. 4XLF19515:




                                               40
           Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 41 of 83



                                                                                                                                                                                             ,?.lle_tÊl
e                                                                             r]}

                             iì    ¡ rù¡r'or¡(e.(roe
                                                                                                     Eex@d                   grd.ft.          a-j

                                                                                    D;   t\ il ):\




                                                                                                             l!rl
                                                                                                              \1.{ì I or3 $le Yoilr \\'.\ Brklenù¡klDr$r


                             m                                                                                3tq.95


                                  e
                             #{   i¡                                                                          rr             r                  I tlrr                                              !
                                  f1                                                                          ITTII                                            TII
                                  þ                                                                           T                              III                       T
                                                                                                              ITTTiI                                      I            TI
                                  e                                                                           I
                              Ë''Í
                                  I
                              ß


                                                         +-.¡.øsf¡t

F[êì[îi's.¡ te j e..lE Io JE ltü                             j



                                                                                                                                                                                             i.;Tìn-É¡
ç                                                                                   w@bu*.                     l1ebrr.,9,d-¿-
           (<)   O trnr   ronecxn(êrowt    Yout   Gomd   up to 5   tud   d'..G. !E        lpiq
                                                                                                        Ê1   N...^F¡ñil                  9tu.$æ                    Û

                                                                             l)il\ ll ).\ l::l::rf   r,',1




                                                                                                                    r!i*i
                                                                                                     ç

             I
                                                                                                                    llesh l-ir¡gstrle           \ôrr \\iì\             Itrkle\nrxkl l)ress




                                                         n3                                                         1194 95




                                                       Y
                                                                                                                                                                                                    -3
                                                                                                                                       lÈ{,'e i:rr¡:           . ...
                                                                         I
                                                                                                                                                                                                    1

                                                                                                                    colon""'.."@-",.,...

                 Ð                                                                                                  II    I    T   II
                 fl                                                                                                 TTTTT        ¡TI
                 tr"                                                                                                I       ItI    I.e
                 e                                                                                                  f III   I T TI
                                                                                                                    T
                                                                                                                    íza
            E,l                                                                                                        i:1

                                                                                                                       I      ltì        I          .r1       .1       l¡




                                                                                                4l
             Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 42 of 83
                                                                                                                                        zÞ




                                  'lt       7i               9i           !r               ai        i:

                t,       \        i         ô                 a            :                          -

                                                                                                                 ¡¡tt


                                                                                                                I
              TI                 T                    ¡IIIII                                                                                                                                               È
              #l                 tlr                                                                            r                                                                                           lt
              rIT                            IIITT                                                                                                                                                          úÊ
              I¡                           T    I IT
                                                  l1ül                         ¡           :,: ',:

                                                                                                                                                                                                          fi{
                              :'.....,'t                                                                       úorot


                                            :':       .,";          j
                                                                        l¡1:       -¿Lì{

                                                                                                                                                               r   ¡f,¡*                                   U
                                                                                                          g6   %ts

                                                                                                                                                                    t
                 ss¡o plrxos¿lr!¡t| \r                       l\-.¡rr('         \ ilits¡Tr¡o ¡ rlsl\
                                                                                                               irn     i
                                                                                                                                ô
                                                                                                                                                                                                           I
                     I
                                                                                                                                IVr   liri   Sf   ll   \ìl(l
                                                  Ç               48.8ô                          ¡c¡¡@tdr¡'.üÊ

                                                                                                                                      aì¡:¿¡aôT!;;¡;;a;ãi rú\rð!rre.ð{¿de,!no)np dñN.6rre.ÈorFuosñrar*sr:ur t)   (f

                                                                                                                                                                                                                      å
Ë[.-çj:"-i



     ö                                                                             :¡$r suoPq.r rÈ^


                                                                                                 i        lt¡Noo


                                                                                                                                                                                                          þl
                t.       :t
                                  f{?:r¡t)7ai
                                  ai        ¡_                i            i:              t          i          a
                                                                                                                                                                                                           b
                                                                                                                 tß

                                                                                                                                                                                                          i'!$
                                                                                                                I
              lI                 I IririIIlf                                                                                                                                                               Ë
              TI                 TIT          I                                                                                                                                                             {.
              rII                     ITIIT                                                                                                                                                                h
 s
  +           IT                   I     I II                                                                                                                                                               t
                              i.,r..'.r           l@                           ^¡ ':".,:
                                            .r:       :r     r.r'..¡¡;rtð!r                å9
                                                                                                                                                                                                         ilry
                                           ¡ÐNr¿drHt              t!8¡ !ol t¡tillvno wllt stNt                                                                                                             ä
                                                                                                          s6'i6at


                ssr.rc plrxos.rp!.rg .iri,\\ .[ro.l àl irS.llu¡)-] rlsùl{
                                                                                                rv0Ù€ 9,d¡^vo

                                                                                                                                O
                                                                                                                                                                                                           I
                                                  Ç               rnsrp¡¡ |   e.leldôru..m                                     *=
                                                Gß'€)                   -d6@¡4.a¡ô¡qf                                      I

lll Ð[l:.,
                             Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 43 of 83



                                                                                                                                                                                                             ,:lr æ
                                                                                                                                                      k¡ðtu d
O   .:.1   !r:,:   .:.   qä!!!1!!41i.ti"..:t:r|' 4 --.t 9lP1!!qï'tLc.,,   ,¡:
                                                                                ^6
                                                                                     Lry9rr.-td   wry   .   d.wc*ÉcvMa2.H-   r ì H*   lo   r¡t.   a                      l.br(2l,Al)   bu'dtrhdld.

                                                                                                                         Ëm¡orpprmn                          9mrtu               Û


                                                                                                                                i .*!1     l

                                                                                                                       a

                                 Ia
                                                                                                                                tle\h          L(trìg St\ lc       \ oilr \\;¡\ Rri(16r¡rni(l        Dr¡!\


                                                                                                                                3194.95
                                                                                                                                tHrs       [t[1       QUAU¡rÊs FOi tR¿¿ SHrpPlNGl
                                                                                         'ti
                                                                                         .7                                                                                 i
                                                                                         ,                                                                ÊÈ.ri'.ir!).          ,..,


                              l'
                              lf.t,
                                       'd
                                                                                                                                                                   ' G!Ð --"='
                                   Ð                                                                                            tt                            r                        I               tr         2
                                   i1                                                                                           TæITI                                                            IIT              ii



                                  J                                                                                             I                                               ItI   li,i
                                                                                                                                *ttI                                            r ffi ll
                                  a                                                                                             t
                               FÍ                                                                                               t¿E




                                  a
                                  f{
                                                                                                                                Your 3.1å<rioñi             cør:
                                                                                                                                                                                                              I
               92.                    Additionally, there is an "Inspiration                                                  &            Guidance'o page on David's Bridal's

website for the "Style-Your Way 6 Tie Bridesmaid Dress." This page of the website shows
okays to wear: Style-Your-Way Mesh Dress" and contains photographs of the New Infringing

Dresses. The page also contains You Tube videos to show customers how to affange the front

and rear panels                             of the New Infringing Dresses in the same styles as JY's "Aiden"                                                                                                   and

"Annabelle" dresses.

               93.                    The photographs and videos of the New Infringing Dresses on the David's Bridal

website show the two front and rear panels of the New Infringing Dresses arranged in the same

design conhgurations as JY's "Aiden" and "Annabelle" dresses such as classic halter

configuration, criss-cross neck configuration, one-panel/one-shoulder configuration, blouson

wraplcap sleeves configuration and one shoulder bow confltguration.

               94.                    The following screenshot from the "ways to wear: Style-Your-Way Mesh Dress"

from David's Bridal's website shows a You Tube video of a stylist tying the panels of                                                                                                                          the



                                                                                                                  43
              Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 44 of 83




model's dress into a blouson wrap/cap sleeves configuration just like JY's dresses as well                                          as


step-by-step drawings of how to tie the dress panels to style the dress panels this way:
                                                                                                                               tflê:E-¡
    g_!!:1**!llËgry1ry':4.:!gg                   :0l*,*cÈ'*.*on.. goq        b roT¡Cod¡&&i,-

                                                       T5G

                                                                                  Cr'G-Flurt C¡p 5¡6'6
                                                                                  G4 s dÈiFÊ€rEÉú.we
                                                                                  ù*  -ce¡4*     r:ft úo,è?:<l

                                                                                  v¿:. úrrr!øoGryr       *i   ë!{r*
                                                                                  æi¡qroñ       ilÞb

                            .lì

                                     (nôrqffidrhBdfr
                                       dodffdthúhob
                                                                    I
                                  (rûr [¡ur(+
                        ^                                                                                                  o



                                   3rclded
                                  One-Shoulder

                                                                                  &akled OrpShorkler
                                                                                  Aido.s!n.dBiúR,8ra:a                ûF
                                                                                                                                    o
             Þ"t



        95.        The following screenshot from the "ways to wear: Style-Your-Way Mesh Dress"

from David's Bridal's website shows a You Tube video of a stylist tying the panels of the

model's dress into a one-panel/one-shoulder configuration just like JY's dresses as well as step-

by-step drawings of how to tie the dress panels to style the dress this way:




                                                                        44
            Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 45 of 83




                                                 hbtÉcd&.
                                                 l,
                       k6SSÈOG
                                                                                                            at


                                                      i.,        'i r. -




                                                                               ffiLhr
                                                                               *--tu¡-lb*¡ù.-
                                                                               {ú&h{ù.*rÈÞÞ*
                                                                               ü-*-Ë¡ñh-E
                                                                               ii-ÞiLs




                                            I.                         ï            ,1i

                                     ,r
                                                                           ì
                                                                                 ç4
                        hb$t          I

                    O hsoúÉ                                                T
                                                                                                  i
                                                                                                            o
                                                                                                :l . :
                                                                                                , ,i , .l
                                                                                                ¡ j,;



                                                                                                                 @,




       96.     The following screenshot from the "ways to wear: Style-Your-V/ay Mesh Dress"

from David's Bridal's website shows a You Tube video of a stylist tying the panels of the

model's dress into a halter configuration just like JY's dresses as well as step-by-step drawings:




                                                            45
                 Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 46 of 83



                                                                                                                                                               8,6_E
    'ft)1¡ .*..ruirud.&et¡r-               ¡ orP:rp\Èd   3 6eL   m   b   ro rE   cñr.   Btr   ..

                                                                                        -f&-@              grd.le       ft

                                                                                         1"
                                                                 r.J


                               (t                                                                                                                       (t




                                              Halter


                                                                                                         Hâlter
                                                                                                         r*$.   .: rr i¡.r oa- É   ¿.j È        \!i r
                                                                                                                                           '¡

                                     'i:
                                    .:r:
                                    !i   :l

                                                                                                   E,¡




                               (,                                                                                                                       o
                                                                                                                                                                    /1   ,




                Þ-t   e                          o E                                                                                                         rMr
         97.           Rather than innovate and develop its own bridesmaid dress designs, Defendants
                                                                                                                                                                             '
have, once again, chosen to copy JY's designs, including, most importantly, JY's distinctive

                                                                 o'David's Bridal"
Trade Dress, and marketed and passed off these designs under its                   brand.

         98.          The copying by Defendants is so pervasive that the New Infringing Style-Your-

Way Dresses appear to be actual JY dresses-with the same ornamental, non-functional and

functional features. When the New Infringing Style-Your-Way Dresses are worn in public, there

can be little doubt that they would be viewed as JY products based upon the design alone, and

most importantly, because they incorporate the JY Trade Dress.

         99.          In response to competition from JY's innovative and successful designs, David's

Bridal has chosen to infringe JY's patent, trade dress, and trademark rights through                                                                               the

manufacturing, marketing, promotion, use and sale                                                    of the New Infringing Style-Your-Way




                                                                            46
               Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 47 of 83




Dresses, and    it did   so   willfully to trade upon the goodwill that JY has developed in connection

with its innovative and high quality dress designs.

                                  Infringement of JY's Patents and Trade Dress

        100. As the following               side-by-side comparisons below show, David's Bridal has

misappropriated JY's dress design by making, or causing to be made, marketing and selling the

New Infringing Style-Your-Way Dresses in its violation of JY's '723 patent.                                   These

comparisons show that the New Infringing Style-Your-Way Dresses are the same,                                 or   are


substantially identical to, the design claimed in the '723 Patent.

    JY Aidan   (#1282)         JY Aidan   (#1282)        David's Bridal (#F19515   &   JY Annabelle (#1452)
                                                         #F4XLF   I 95 I




                                                       47
Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 48 of 83




TtrilYYOO-AIIIAN" -STYI,E # 1EA2
FITO¡ÜT                                 BACI(
                 a




 DAVID4S BRIDAI,'STYI'E-YOUR-WAY 6 TIE DRE$I-   E[9515
 FROTIT
      '        q--
                                        BAO(
                                                    'l




                                   48
Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 49 of 83




                                  SIDE-SY-SIDE COMPARISOI$ nron ¡¿t t¿ n¡¡rtl
D¡¡¡id'¡ tr:id¡l   Ter¡å'   Ff   5?S3, D¿vid'r Erid¿l "Style-Your.Wry 6 Tia" F1.9515. lenaytoo "Âid:n' #128e

                                                FBOII|TVttW
                                                   !¡r.rt
                                                    a-¿.
                                                                   :n
                                                                    t'




                                                   B,åtttvlEw
                                      !Él                 ,q               A
                                 \I


                            l
                                         ll
                                            I
                                            I




                                                         49
           Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 50 of 83




                                      SIDE-BY-STDE CO}IPÁRISOIT
                                                    f¡eÉtn rqråtJ
                    D¡viü¡ Erid¡l "5tyle-Your-Wey    6   Tie'F19515, fenny Yoo 'Aid¡n" #t?32


                    FßotTvIEw                                                   BACKVIEIW
                                                                           't                  frec¡¡
              4                         4
                                       1lßll



                                                                \
                                                                \                     \




       101. Each of David's Bridal's New Infringing Dresses embody the JY Trade Dress
identified above in product confligurations that are identical to the ooAiden" and 'oAnnabelle"

Product Configurations shown above, including:

       o      a dress having a strapless upper garment (bodice) portion with a covering an area
              above the waist of the user having a front and rear portion;

       a      a skirt having a   front and rear portion attached to the upper garment (bodice);




                                                           50
            Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 51 of 83




        a      two front and two rear panels attached to the skirt, which blend seamlessly with
               the skirt andlor the bodice, and which can be raised, lowered and attached into
               different configurations to create different design looks, such as a strapless
               conf,rguration, classic halter configuration, Criss-Cross V-neck configuration; One
               Panel/One Shoulder Configuration, Blouson Wrap Configuration and One
               shoulder bow configuration.

        I02.   David's Bridal's adoption of the JY Trade Dress has caused, and is likely to

cause, confusion or mistake, or   to deceive consumers, purchasers, and others into thinking that

David's Bridal's dress designs shown above are JY dress designs, or that they are sponsored by

or affiliated with JY, when they are not. The copying is particularly problematic because the JY

designs featuring the distinctive Trade Dress are the type of products that   will be used in public

at various wedding and social events where third parties, who were not present when              the

products were purchased,   will   associate them with JY because they have the unmistakable JY

look that results from incorporation of the JY Trade Dress.

        103.   Of particular concem for JY is that JY devotes significant resources to develop its

innovative dress products, and to market them to an upscale customer base. JY's dress designs

are premium-priced products compared to the dresses ordinarily sold by David's Bridal, which

has a more budget conscious client base. Part of the cachet of JY's products is the very fact that

they consistently stand out from all of the other products on the market. JY's goodwill among

consumers is closely tied to its position as a leader and innovator in the bridal and bridesmaid

dress industry, which causes each release   of a new dress design to be highly anticipated among

consumers, and allows JY to market and sell them at premium price levels. David's Bridal's

flagrant and relentless copying of JY's intellectual property rights not only allows David's Bridal

to reap benefits from JY's investment and creative designs, it also threatens to diminish the very

important goodwill that JY has cultivated with its dress designs, and threatens JY's ability to sell

its products at premium price points.



                                                51
             Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 52 of 83




        104. Also, since it is apparent that David's   Bridal introduced the New Infringing Style-

Your-Way Dresses to replace the Versa Dresses that it agreed to discontinue in the settlement of

the 2016 Action with JY, Defendants' infringement of JY's intellectual property rights            is

purposeful, willful and unrelenting.

        105.   Once again, David's Bridal's marketing and sales personnel have deliberately

played up the similarities between the New Infringing Dresses and the JY Trade Dress. The

New Infringing Dresses have been marketed by David's Bridal's as the dress products that are

the closest to the JY Trade Dress-for consumers who wanted a product with the distinctive JY

look, but who did not want to pay for the real product.

       106.    In view of the brazen and willful copying by David's Bridal's, JY is left with no

choice but to file another lawsuit in order to protect its valuable intellectual property rights and

the dress designs embodied in them.

           Defendants Fraudulently Induce JY To Settle Claims Against Them
       So That They Could Continue to Sell Dresses that Copied JY's Dress Designs

       107.    Defendants' willingness to copy JY's protected designs is blatant and undeterred.

Incredibly, even after they were sued by JY in the 2016 Action and entered into a Settlement

Agreement with JY to discontinue the accused o'Versa'o dresses, Defendants recently introduced

the New Infringing Dresses that copy JY's "Aiden'o and "Annabelle" dresses.

       108. Prior to any discovery being conducted in the 2016 Action relating         to the Versa

Dresses, JY and Defendant David's Bridal agreed to mediate JY's claims. The mediation was

held on February 27,2018. It was attended by Jenny Yoo, Sangwoo Lee, and Maurice Ross for

JY. Mr. Ross was counsel for JY. The mediation was attended by Lori Kindaid a4d at least one

other person from David's     Bridal.   Stephen Horace was David's Bridal's counsel at the

mediation.



                                                52
                 Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 53 of 83




          109.     During the mediation, David's Bridal, on behalf of all Defendants, made material

misrepresentations and omissions to JY that Defendants would discontinue and remove from the

marketplace the Versa Dresses that copied JY's intellectual property rights to the o'Aiden" and

"Annabelle" dress designs. The misrepresentations and omissions made by David's Bridal, on

behalf of all Defendants, at the mediation and in the Settlement Agreement to Plaintiff JY were

made in bad faith and with the purposeful intent of inducing JY to settle its claims in the 2016

Action.

          110. The misrepresentations      made by David's Bridal, on behalf    of all   Defendants,

included the representation that David's Bridal would stop selling knock-offs of JY's dresses.

Additionally, Defendants willfully omitted to tell JY that David's Bridal was, upon information

and belief, planning and/or already in the process of manufacturing the New Infringing Dresses

which copied JY's "Aiden" and "Annabelle" dresses called the "Style-Your-V/ay" dresses even

though Defendants knew that this was a material fact that they were purposely omitting to tell JY

and which would have caused JY not to settle the 2016 Action pursuant to the terms in the

Settlement Agreement.

          11.1. Each of the foregoing    representations and omissions made by David's Bridal, on

behalf of all Defendants, was materially false, and known to be materially false, by Defendants

when made by David's Bridal to Plaintiff JY during the mediation and in the Settlement

Agreement.

          ll2.     Each of these omissions by David's Bridal, was made on behalf of all Defendants

in bad faith and with the purpose of inducing JY to enter into the Settlement Agreement. These

misrepresentations and omissions were collateral to the Settlement Agreement that was ultimately




                                                  53
               Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 54 of 83




entered into by David's Bridal, [nc. and Jenny Yoo Collections,     Inc. Plaintiff JY reasonably relied

upon Defendants' material misrepresentations and omissions.

           113. By covering up and purposefully omitting to tell JY that it would be introducing   the

New Infringing Style-Your-Way Dresses in less than six months, Defendants induced JY to settle

the2016 Action, enter into a settlement agreement, accept a settlement payment that was millions of

dollars less than the damages sought by JY in the 2016 Action, and grant Defendants a release of

JY's claims in the 2016 based upon the false belief that Defendants would stop selling knock-off

dresses.

       Defendants Breach the Settlement Agreement with JY to Settle the 2016 Action

           ll4.   [n or about March 2018, David's Bridal entered into a settlement agreement with

JY in which it agreed, inter alia, to stop selling dresses that violated JY's intellectual property

rights to the "Aiden" and "Annabelle" convertible bridesmaid dress designs (the "Settlement

Agreement").

           ll5.   The Settlement Agreement was entered into by David's Bridal, Inc. and Jenny

Yoo Collections, Inc.

           116.   David's Bridal negotiated and entered into the Settlement Agreement on behalf of

itself and CDR. In fact, CDR is named in Paragraph a@) of the Settlement Agreement as one of

"David's Released Parties."

           ll7. In Paragraph 2 of the Settlement Agreement,         David's Bridal, on behalf of all
                                                           o'its
Defendants agreed to: (i) "phase out of U.S. distribution"       accused long -panel convertible

dresses ("Disputed Versa Dresses"); and       (ii) cease further factory   orders for U.S. sale of the

Disputed Versa Dresses, except that David's Bridal       will   have until June 30, 2018 to complete

orders for wedding parties registered with l)avid's Bridal as of May 15,2018."




                                                  54
                 Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 55 of 83




          118. In Paragraph 3 of the Settlement Agreement,             David's Bridal, on behalf of all

Defendants represented and agreed that "David's Bridal          will   cease U.S. sales   of its Disputed

Versa Dresses after December 31,2018, and that          "[i]f   David's Bridal wishes to extend or

otherwise continue sales of its Disputed Versa Dresses after December 31, 2018, the parties will

negotiate in good faith to attempt to reach an agreement on terms for such continued sales" and

"[i]f   the parties have not reached an agreement on terms for such continued sales on or before

December 31,2018, then David's Bridal        will remove the Disputed Versa Dresses as a product

offering from its U.S. website and other U.S. media outlets on or before December 3I,2018."

          119.     Just a few months after David's Bridal and JY agreed           to settle JY's claims
relating to the Versa Dresses that were the subject of the 2016 Action in the Settlement

Agreement, in or about mid-2018, Defendants introduced dresses that once again copied JY's

ooAiden"
           and "Annabelle" dresses, the New Infringing Style-Your-Way dresses. By doing so,

David's Bridal, on behalf of itself and all Defendants, breached Paragraphs               2 and 3 of the
Settlement Agreement.

          120.     Although David's Bridal agreed in Paragraph 3 of the Settlement Agreement that

"[i]f David's Bridal    wishes to extend or otherwise continue sales of its Disputed Versa Dresses

after December 31, 2018, the parties will negotiate in good faith to attempt to reach an agreement

on terms for such continued sales,o' David's Bridal never contacted JY or its counsel about the

New Infringing Style-Your-Way Dresses before introducing them onto the market for sale in the

United States. By failing to do so, David's Bridal, on behalf of itself and all Defendants,

breached Paragraph 3 of the Settlement Agreement.

          l2l.     Like the Versa Dresses, the New Infringing Style-Your-Way Dresses are, again,

substantially identical to, and incorporate, JY's patented four panel convertible "Aiden" and




                                                 55
            Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 56 of 83




"Annabelle" bridesmaid dress designs. Specifically, the New Infringing Style-Your-Way

Dresses as advertised on the David's Bridal website, are made    of "soft and flowy" material and

have: (i) a strapless upper garment (bodice) portion covering anarea above the waist of the user

having a front and rear portion; (ii) a skirt having a front and rear portion attached the upper

garment (bodice); and   (iii) two front panels and two rear panels which can also be easily raised,

lowered and attached by hand into different conhgurations to create different'design looks.

       122.    Like the Versa Dresses, the New Infringing Style-Your-Way Dresses embody the

JY Trade Dress identified above in product configurations that are identical to the o'Aiden". and

"Annabelle" Product Configurations, such as           a   strapless configuration, classic halter

configuration, criss-cross neck configuration, one-panel/one-shoulder configuration, blouson

wraplcap sleeves configuration and one shoulder bow configuration.'

       123. As the following screenshots show, there is no visually discernable difference
between the old Versa Dresses that David's Bridal agreed to discontinue and its New Infringing

Dresses called "Style-Your-Your-Way" dresses:




                                                56
                 Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 57 of 83




 DAVIÐ'S BRIDAL COMPARISON

 David's Brid¡l "Ver¡e" Fl57A?                     D¡vid's Bridel "Style-Your-Way 6 Tie" Fl95l5




                                                                                   l

                                                                               J
                                                                               ,
                                                                               I
                                                                               ì




                                                                                   I
                                                                               I




DBI   'ler:a'    Fl5783           DBI'Sçl*-l'our-ll'ay6Tie" Fl?515 DBI'Vars¡' f15783        DBI 'Stïle-l'aür-$"¡T 6 Trê'   FI95l5




         t----
                      T               lè,         .j{
                                                 ',i                t
                                                                       I
                                                                                       ri
 ï                        i            t;

                                       I                                   I
 ¡/

i{r                           I
                              l
                                                 '"i'
                                            þ'
                                                      I


                                                                  57
               Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 58 of 83




 I!¡Yil's Brid¡l Tl:r¡¿" fl5782

           I
                                                         1.,,        lvi'm{¡¡r¡¡r,ail¡llUlrhtlri}'unirllLrs


                                                                     rr¡ca¡ t¡û ßL ur4;.!tq!t1l


       ß
      ffi                                                            iùi¡¡

                                                                     TI                      I
                                                                                                   @
                                                                                                                     TITI
       e                                                             II                                IIT
                                                                       rlI lrrllm
      ü'tr                                                           !r r
      I
      [¡                                                                         t

      l,
       A
       i

      j
                                                                     vû¡r <¡6r!F1r.ia




                                                                                                            tFwl
                                                                                                            , rì{ l¡is\l,l   ¡4 ¡   x¡lrll.   r|




D¡sid's Brid¡l "Strle-Yorr-ll¡rv 6 Tie"   fl95l5
                                                   i''     I   rrr¡\tsÌtit¡lr, \inr tlìç     f{ l'ie   llci[rashl lhr*


tîl                                                        llÈ 9l

  c
                                                           rrI rl¡ ur¡¡tD[\ ¡ot ¡¡.r 1{rf,'lal




fr,   il                                                                .,."            @
                                                           ¡t I                               r
                                                                                              tl
                                                           ITIIT                             TTI
  fr                                                       I                            TII   TT
   g                                                       rlrlffiI                         r tl
                                                           t
 hr
  t                                                             .   I

                                                                          ))     .t     Ji    ;r
                                                                                                        i       it




 F
&
                                                           ios çlÈno.t ron'




                                                           58
            Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 59 of 83




        I24.           David's Bridal's manufacture, marketing, distribution and sale                                                                                                                of the New
Infringing Style-Your-Way Dresses has caused and will continue to cause consumer confusion,

or to cause mistake, or to deceive the consumer as to the affiliation, connection or association                                                                                                                      of

David's Bridal with JY.

        125.      The following is a screenshot of comments made by consumers on l|i4ay 29,2018

in posts on Instagram to a video showing the New Infringing Style-Your-\May Dresses from the

David's Bridal website which demonstrate consumer confusion. Referring to the New Infringing

Dresses, one consumer says 'oummm                                                        I   thought they discontinued it????"                                              A      second consumer

says 'oit's the same one                           isn't it??- Athird consumer calls the New Infringing Dress depicted in

the photograph David's Bridal's 'oreplacement" of the Versa Dresses." These comments

demonstrate consumer confusion between the New Infringing Dresses and the old Versa Dresses.



                                                   vkh                                                               l¡fdæ                                                   Cffi13                               v
               Q,*art'*                                                                      $ r-*u-                                                                               -r'   ¡'       r'¡¡r¡   rh¡/
                                                                                                                                                      0   H,l''I;i:i;::'r
                                                                                                                                                                                              I




                                        Sry'..Yúur.kt        ft.í                                                                                         a tu'c? eqiq¡d'Ul,9l,

                                                                                                                                                          O L:l,'1 6'tg¡r4"?¡t''{'..'¡tìi                    .è




               Ç(}Y                                                                  t       ÇOY                                                 T        I     mccoow*li.ùc¿                       ir't   tr¿



               6ûdfu d 3r!< .!.r 7¡¡c?T¡'l tFl:1, ro.r îtr. Hf á                             úrídrltiÞl i¡¡.{ t!' !.¡-a rr,t'.-t'Ír11 r..r a ¡/ ð!.
                                                                                             ÂÞ4 (:a¡:r!4 ,tr 'i!rrñÙ!r !fdrlr{d úril¡ rv-e
               .@-lú.-:h1,r-,{ t.:u' :((¿..'r.{ !.i4r i¡ J.11l ta}.
               rl lr.ljdd!.r:r.tdd!tudr                  tf,l¡ttE.,   rlt:r'âlld¡:           í :.r ¡.1f r^ -æ hr *'.tr r¡a ¡mundr ¡ti!14\Ed¡1             O F.cÉ è't-.,i-r,ç r-_-r'

               j:rr:   ¡   l9ir!   I LF.1rr l:fl                                             !¡?4:r¡ari l-r,i6 9:C¡                                       t$)   loos      À-Þ¡rfrrg h"r,r


                                                                                                                                                          a dqú.r
                                                                                                                                                            Lrt¡ È r;?!i'a{{c:¡
                                                                                                                                                                           -xj¡rùr
                                                                                                                                                                                  rr'a ': I
                                                                                                                                                                                      {,,ñr
                                                                                                                                                                                                     -à '' i1
                                                                                                                                                                                                r.J.it,l
                                                                                                                                                                !¡El.Li   ¡!1r¡ ,É r<.E-r Jr4ú_l t.or.
                                                                                                                                                                htlr,!     alÀ-l   I Âarllßr,,r    .¡'




                  âqE(Z.a,,âqtsçc

       126.       The following screenshot of comments made by consumers on June 4, 2018 in

posts on Instagram to a photograph of the New Infringing Dresses from the David's Bridal

website also demonstrates consumer confusion. Referring to the New Infringing Dresses, one



                                                                                                           59
                          Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 60 of 83




consumer asks in a post "Why are you guys showing a dress that's discontinued? The Versa is

no longer available in most colors and sizes. It's a great dress." A second consumer responses

and says that the New Infringing Dresses are the "new versa." These comments demonstrate

consumer confusion between the New Infringing Dresses and the old Versa Dresses.
                                                                                                               CûÍtî¡rÌli                                              Curnfrrnlr


                                                                                  0       lar r:bril|'tìtl/;

                                                                                      ¡,.t-,         .,   ¡'
                                                                                                                 ¡.,.

                                                                                                               , ' .l
                                                                                                                        '

                                                                                                                                             3     ^.rlr
                                                                                                                                                            .r*'¡r..   ,   ,,




                                                                                          b'nt^a¡trrd."t.                                          fl      ¡r¡'".!.




                                                                                      t         -rrú.c¡b3:          ' i. ,'.




                                                                            tl
 lì¡rdth.rlÈ     I r'r :r',a t -.rr,.      .. Þ r',1,i i¿'rh¡
                                          r., , .r., i .,( 1,: | , 1. 11   ¡ ¡l
 lì¡. r, -,t.,... ..,;r-.     ,,.¡:r. t.,-.rir,1 -1,.l:, r:r!,                        ,a.",r.".",,,.'"
 rtrri¡1,'¡:    ¡.',,l          r' i, fr,'lr ri'.r!¡i.-tjrd\t                     $                                         '



 :ì1,.,: jr:l,l,rrr,r,i     /r¡.-,.:.-.t    :. ¡rr'l,i :.:,1




                                                                                  FIRST                                          F'OR RRT,IÍ:,F'

                                                                 (Trade Dress Infringement)
                                                         (Lanham Act Section 43(a), 15 U.S.C. $ 1125(a))

                127.                  JY incorporates and re-alleges paragraphs I through 126 of this Complaint.

                128.                  JY is the owner of all right and title to the distinctive JY Trade Dress.

                I29.                  The JY Trade Dress is not functional. Indeed, the United States Patent Office

made a determination of non-functionality upon issuing the 'D120 and'D723 Patents to JY.

                130.                  As set forth above, based on extensive and consistent advertising, promotion and

sales throughout the United States, the JY Trade Dress has acquired distinctiveness and enjoys

secondary meaning among consumers, identifuing JY as the source of these products.




                                                                                                                                60
             Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 61 of 83




        l3l.   The character and scope of the JY Trade Dress is that the dresses are made of

lightweight material with: (i) a strapless upper garment (bodice) portion covering an area above

the waist of the user having a front and rear portion; (ii) a skirt having a front and rear portion

attached to the upper garment (bodice); and     (iii) two front panels and two rear panels with       a


natural soft drape that seamlessly blend with the dress regardless of whether the panels are

hanging in their natural position or raised over the bodice to create the different configurations of

the dress.

        132. The panels of the "Aideno'      and o'Annabelle" dresses are stitched into the waist

seam in a particular placement and naturally hang down the skirt of the dress creating the illusion

that the panels and skirt are integrated. The panels have a natural soft drape that seamlessly

blends with the dress regardless    of whether the panels are hanging in their natural position

or raised over the bodice to create the different configurations of the dress. These panels can     be.


rearranged for purpose    of converting the dress into different neckline styles and inherently
distinctive looks such as a strapless configuration, classic halter configuration, Criss-Cross V-

neck configuration; One Panel/One Shoulder Configuration, Blouson Wrap Configuration and

One shoulder bow configuration.

        133.   These features of the o'Aiden" and "Annabelle" dresses are distinctive in that they

allow the two panels in the front and the two panels in the back panels to be seamlessly blended

into the bodice of the dress. This creates the illusion that the panels smoothly blend

unintemrpted with the bodice, skirt and/or entire dress to create a singular, integrated   look.   The

concept of "seamless blending" means that from the point of view of an ordinary observer, it       will

be noticeable that the dress contains front and back panels separate from other components of the

dress, which when integrated into the dress create looks that are smooth and continuous, with no




                                                 6I
              Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 62 of 83




apparent gaps or spaces between one part or the next, and without seams or obvious             joins.   Thus,

while the front and rear panels are noticeable to the ordinary observer as distinct components of

the dress, nonetheless, they create the impression of an integrated, natural, elegant, unified dress

design. Thus, JY's Trade Dress encompasses the overall look of the "Aiden" and "Annabelle"

dresses and serves to       identiff JY as the source of these   dresses to consumers.

          134.      The JY Trade Dress is embodied in each different configuration of the "Aidan"

and "Annabelle" dress design, including the specific design configurations shown                        in   the

paragraphs above.

          135. JY used, marketed and sold its distinctive JY Trade Dress in commerce
throughout the United States since 2012. JY exclusively used the JY Trade Dress for no less

than two years until 2014.

          136.      As set forth above, JY has made significant expenditures to advertise the o'Aiden"

and o'Annabelle" dresses. As also set forth above, in marketing and selling these dresses, JY has

consistently endeavored to associate the JY Trade Dress with            JY.   These efforts include, but are

not limited to, substantial advertising such as print and internet advertisements which use the

tagline   ooone
                  dress . . .   with endless possibilities" and which include photographs of the o'endless

ways to tie" these dresses.

          137. As        set forth above, JY has had substantial success selling the "Aiden" and

"Annabelle" dresses and has in fact sold more than 100,000 of them to date.

          138. JY's extensive promotion            of the distinctive JY Trade Dress has resulted in JY's

acquisition of valuable, legally protected rights in the JY Trade Dress as well as considerable

customer goodwill.




                                                        62
              Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 63 of 83




        139. Consumers have come to identift JY as the source of the "Aiden"                      and

"Annabelle" dresses which embody JY's Trade Dress. This is established by exiting consumer

reviews which will be further supported by consumer surveys.

        140.    As set forth above, JY has received substantial and unsolicited media coverage of

its "Aiden" and "Annabelle" dresses and the elements of JY's Trade Dress have been specifically

praised in the media.

        l4l.    Numerous competitors      of JY including, but not limited to, David's Bridal,
Watters, Essense and Faviana, have attempted to plagiarize JY's Trade Dress and have produced

numerous alternative designs for convertible dresses, but none of them feature two front and two

rear panels attached to the waist that permit this elegant, seamless integration of panels into the

bottom of the dress described above. Nonetheless, there is a likelihood of consumer confusion

between JY's dresses and these competitors' knock-offs. David's Bridal,          in particular,   has

engaged in a pattern of copying JY's Trade Dress so that     it can mass produce and sell copycat

dresses at a much lower price point to   JY's extreme detriment.

        142. Defendants have misappropriated the JY Trade Dress by mimicking a
combination of several elements of that trade dress in the New Infringing Dresses.

        143.    Defendants' manufacture, marketing, distribution and sale of the New Infringing

Style-Your-Way Dresses is causing, and is likely to continue to cause confusion, or mistake,

and/or to deceive the consumer as to the affiliation, connection or association of David's Bridal

with   JY.   Consumer confusion is demonstrated by the comments made by consumers online

about the New Infringing Style-Your-Way Dresses.

        144. Defendants' manufacture,        distribution and sale of the New Infringing Dresses

enables David's Bridal to benefit unfairly from JY's reputation and success, thereby giving




                                                 63
                 Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 64 of 83




David's Bridal's New Infringing Dresses sales and commercial value they would not                   have

otherwise.

        I45.       Defendants' actions constitute unfair competition and false designation of origin

in violation of Section 43(a) of the Lanham Act, 15 U.S.C. $1125(a).

        146.       Defendants knew of the JY Trade Dress when it designed and procured its New

Infringing Style-Your-Way Dresses. Indeed, JY's Trade Dress embodied in the "Aiden" and

"Annabelle" dresses was the subject          of the 2016 Action against David's Bridal and the
Settlement Agreement between David's Bridal,               Inc. and Jenny Yoo Collections,          Inc.

Accordingly, Defendants' infringement has been and continues to be intentional, willful and

without regard to the JY Trade Dress.

        147. JY        has been and    will continue to be irreparably       harmed and damaged by

Defendants' actions and JY lacks an adequate remedy at law to compensate for this harm.

        148. JY is informed         and believes, and on that basis alleges, that Defendants have

wrongfully gained profits by virtue of its infringement of the JY Trade Dress.

        149.       JY also has sustained damages, including but not limited to lost sales, as a direct

and proximate result of Defendants' infringement of the JY Trade Dress in an amount to be

proven at trial.

        150.       Because Defendants' actions have been    willful, JY is entitled to treble its actual

damages or David's       Bridal's profits, whichever is greater, and to an award of costs, and, this

being an exceptional case        in view of David's Bridal's willful infringement,           reasonable

attorneys' fees pursuant to 15 U.S.C. $ 1117(a).

                                   SECOND CLAIM FOR RELIEF

                 (Common Law Trade Dress Infringement and Unfair Competition)

        15   L     JY incorporates and re-alleges paragraphs   1   through 150 of this Complaint.


                                                   64
              Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 65 of 83




         152.   As set forth in detail above in Paragraphs 57 to 85, JY's Trade Dress is distinctive

and/or has acquired secondary meaning.

         153. Defendants'    use of these infringing designs on dresses which        it   manufactures,

distributes, markets and sells is likely to cause confusion, or to cause mistake, or to deceive the

consumer as to the affiliation, connection or association    of   David's Bridal with JY, or as to the

origin, sponsorship, or approval by JY of David's Bridal's goods, services or commercial

activities.

         154.   The JY Trade Dress is not functional. Indeed, the United States Patent Office

made a determination of non-functionality upon issuing the 'D120 and'D723 Patents to JY.

        155.    Defendants' use   of the JY Trade Dress constitutes common law trade              dress

infringement and unfair competition with JY under the common law of the State of New York.

        156. Defendants have infringed       the JY Trade Dress by manufacturing, distributing,

marketing and selling the New Infringing Style-Your-Way Dresses.

        157. Defendants'     use of JY Trade Dress enables David's Bridal to benefit unfairly

from JY's reputation and success, thereby giving the New Infringing Style-Your-Way             Dresses

sales and commercial value they would not have otherwise. Further, David's Bridal unfairly

competes with JY by selling its infringing dress products at a price substantially below the price

that JY charges for its substantially identical dresses to the same pool of wholesale and retail

customers.

        158. Prior to Defendants'     f,rrst use   of the infringing dress designs, Defendants were

aware of JY's business and had either actual notice and knowledge, or constructive notice of the

JY Trade Dress. Indeed, as set forth above, JY previously sued Defendants in 2016 asserting

claims based upon the JY Trade Dress. In or about March 2018, Defendants settled the claims




                                                   65
              Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 66 of 83




in the 2016 Action in bad faith so that they could continue to sell knock-offs of the 'oAiden" and

'oAnnabelle" dresses even after the settlement.

          159.   Defendants' unauthorized use of the JY Trade Dress has caused, and will continue

to cause, confusion or mistake among consumers as to the origin, sponsorship or approval of the

New Infringing Style-Your-Way Dresses and/or confusion or mistake as to any affiliation,

connection or association between JY and David's Bridal.

          160. JY is     informed and believes, and on that basis alleges, that Defendant's

infringement of the JY Trade Dress as described herein has been and continues to be intentional,

willful   and without regard to JY's rights in the JY Trade Dress.

          16I.    JY is informed and believes, and on that basis alleges, that Defendants have

gained profits by virtue of its infringement of the JY Trade Dress.

           162. JY has suffered    and   will   continue to suffer irreparable harm from Defendants'

infringement of the JY Trade Dress and related unfair competition insofar as JY's invaluable

good   will is being   eroded by Defendants' continuing infringement and unfair competition. JY

has no adequate remedy at law to compensate          it for the loss of business reputation, customers,

market position, confusion of potential customers and good         will flowing from the Defendants'

infringing and unfair activities. JY is entitled to an injunction against Defendants' continuing

infringement of the JY Trade Dress. Unless enjoined, Defendants           will   continue thei infringing

conduct.

          163.   Because Defendants' actions have been committed        with intent to damage JY and

to confuse and deceive the public, JY is entitled to punitive damages, in addition to any actual or

compensatory damages.




                                                     66
            Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 67 of 83




                                     THIRD CLAIM FOR RELIEF

                                  (Infringement of the'D723 Patent)

        164. JY incorporates        and re-alleges paragraphs 1 through 163 of this Complaint.

        165.   The'D723 Patent claims the design as shown in the drawings contained therein.

Each of the New Infringing Style-Your-Way Dresses is the same, or is substantially identical to,

the design claimed in the 'D723 patent as shown in the drawings contained therein.                   The

following comparison of drawings contained in the '723 patent to the New Infringing Dresses

shows that each of the New Infringing Style-Your-Way Dresses is the same, or is substantially

identical to, the design claimed in the '723 patent.

                 Datùl's llridat i\Ie.¡h (.ionuertible   - Sh,le.ç #   FI95l5



                                                                                       tl
                                                                                ,i     it

                                                                                     i,'    i   rl
                                                                                                i1




                                            ¡t(;.:




                                            I t(,.




                                                           67
              Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 68 of 83




        166. Comparing        the drawings in the patents with the infringing products as shown

above, an ordinary observer with an understanding of the relevant prior art in the bridal gown

industry, would be deceived into believing that each of the New Infringing Dresses is the same

as the patented design of the 'D723 patent.

        167   .   The patented design of the 'D723 patent is the same, or substantially identical to,

the patented design of the D'I20 patent.

        168. Each of the New Infringing Style-Your-Way Dresses is                      identical   to, or
substantially the same as, the patented design of the 'D723 patent regardless of the length of such

New Infringing Style-Your-Way Dress as worn on a human or otherwise displayed or                    used.

Each of the New Infringing Dresses would infringe the 'D723 patent regardless of whether it is

worn by a human as a short dress with length ending at or above the knees, or a long dress, with

lêngth ending below the knee, including, but not limited to, floor length.

        169.      Defendants have infringed and continues         to infringe 'D723   Patent by using,

selling and/or offering to sell, in the United States andlor importing into the United States the

New Infringing Dresses.

                                 FOURTH CLAIM FOR RELIEF

                                 (Infringement of the 0D120 Patent)

        170.      JY incorporates and re-alleges paragraphs   1   through 169 of this Complaint.

        17l.      The'D120 Patent claims the design    as shown      in the drawings containedtherein.

Each of the Infringing Products is the same, or is substantially identical to, the design claimed in

the 'D120 patent as shown in the drawings contained therein. The following comparison of

drawings contained in the 'D120 patent to the New Infringing Dresses shows that each of the




                                                  68
            Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 69 of 83




New Infringing Dresses is the same, or is substantially identical to, the design claimed in the

'120 Patent:

                Datid's llritlal fuIesh L:onuerlible - St2ks # FI95l5



                                                                                     I¡
                                                                                     i,


                                                                                   i\
                                                                             iil

                                                                        ii              i   i   I


                                                                                    '\          I




                                        ll¡;- I




                                        I r(,,




       172.    Comparing the drawings in the patents with the infringing products as shown

above, an ordinary observer, with an understanding of the relevant prior art in the bridal gown

industry, would be deceived into believing that each of the New Infringing Dresses is the same

as the patented design   of the'D120 Patent.

       113. Each of the New Infringing Dresses             is identical to, or substantially the same             as,


the patented design of the 'D120 Patent regardless of the length of such New Infringing Dress as

worn on a human or otherwise displayed or used. Each of the New Infringing Dresses would

infringe the 'D120 Patent regardless of whether          it is worn by a human                  as a short dress with



                                                    69
            Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 70 of 83




length ending at or above the knees, or a long dress, with length ending below the knee,

including, but not limited to, floor length.

        174.   Defendants have infringed and continues to infringe the 'D120 Patent by using,

selling andlor offering to sell in the United States, and/or importing into the United States the

New Infringing Dresses.

                                  FIFTH CLAIM FOR RELIEF

         (Unfair Business Practices Under New York General Business Law $ 349.)

        175.    JY incorporates and re-alleges paragraphs I through 174 of this Complaint.

        176.   The acts of Defendants described above constitute unfair business practices in

violation of New York General Business Law $ 349.

        117.   JY has valid and protectable prior rights in the JY Trade Dress. The JY Trade

Dress does not serve any function. The JY Trade Dress identifies JY as the source             of its

bridesmaid dresses embodying the JY Trade Dress. The JY Trade Dress is inherently distinctive,

and through JY's extensive commercial use, has come to be associated solely with JY as the

source of the bridesmaid dresses on which it is used.

        178.    Defendants' infringing use of the JY Trade Dress is likely to cause confusion    as


to the source of David's Bridal's products and is likely to        cause others   to be confused or

mistaken into believing that there     is a relationship between David's Bridal and JY or that

David's Bridal's products are affiliated with or sponsored by JY.

        179.   The above-described acts and practices by Defendants are likely to mislead or

deceive the general public. Further, the above-described acts and practices by Defendants cause

substantial harm to the general public.   If   Defendants are permitted to repeatedly engage in the

creation of "knock   off'   fashion products with impunity, this will ultimately cause substantial



                                                   70
                Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 71 of 83




harm to the viability of the fashion industry within the City of New York and the State of New

York   as a whole, resulting in potential loss   ofjobs, reduction in governmental tax revenues, and

loss of substantial economic benefits for the general public. Therefore, the above-described acts

and practices by Defendants constitute fraudulent, deceptive and unfair business practices in

violation of New York General Business law $ 349.

         180. The above-described      acts constitute unfair competition under Section 43(a) of the

Lanham Act, 15 U.S.C. $ 1125(a), trade dress infringement under Section 32 of the Lanham Act,

15 U.S.C. $$ 1125(a) and 1114, and trademark infringement under Section 32 of the Lanham

Act, 15 U.S.C.      $lll4,   and are therefore unlawful acts in violation of New York General

Business Law$ 349.

         l8l.     Defendants acted   willfully and intentionally in making and selling the New
Infringing Dresses, with full knowledge of JY's prior rights in the distinctive JY Trade Dress,

and   with an intent to cause confusion or mistake or to deceive customers into believing that there

is an affiliation between David's Bridal and JY or between David's Bridal brand bridal dresses

and JY's bridal dresses. Defendants     willfully and in bad faith divert sales from JY by selling its

infringing copies of JY's designs at a price that is significantly lower than the price at which

such consumers could purchase JY's authentic products. The unlawful and fraudulent business

practices of Defendants described above present a continuing threat to, and are meant to deceive

members of, the public in that Defendants continues to promote their products by wrongfully

trading on the goodwill of the JY Trade Dress.

         I82.     As a direct and proximate result of these acts, Defendants have received profits,

and   will continue to profit from, the strength of the JY Trade Dress.




                                                    7l
               Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 72 of 83




        183.      As a direct and proximate result of Defendants' wrongful conduct, JY has been

injured in fact and has lost sales, money and profits, and such harm              will   continue unless

Defendants' acts are enjoined by the Court. JY has no adequate remedy at law for Defendants'

continuing violation of JY's rights.

        184. Defendants should be required to restore to JY any and all profits earned as a
result of its unlawful and fraudulent actions, or provide JY with any other restitutionary relief as

the Court deems appropriate.

                                    SIXTH CLAIM FOR RELIEF

                              (Breach of Contract Against l)avidos Bridal, Inc.)

        185.      JY incorporates and re-alleges paragraphs 1 through 184 of this Complaint.

        186. In or about March 2018, David's Bridal, Inc. and Jenny Yoo Collections, Inc.
entered into a settlement agreement with JY in which David's Bridal agreed               to stop selling

dresses that violated   JY's intellectual property rights to the "Aiden" and "Annabelle" convertible

bridesmaid dress designs (the "Settlement Agreement"). The Settlement Agreement is a valid

and enforceable agreement.

        187. JY and David's Bridal agreed to keep the Settlement Agreement                  confidential

o'except:
            . . . (iii) if a party brings a proceeding to enforce its rights under this agreement" as set

forth in Paragraph      7(iii). This is a proceeding to enforce JY's rights under the Settlement
Agreement.

        188. The Settlement Agreement           concerned   "JY's Claimed Rights" in Patent D'120,

Patent D'J23, and unregistered trade dress rights relating to certain 4-panel convertible dresses.

                                                                                                 o'phase
        189.      In Paragraph 2 of the Settlement Agreement, David's Bridal agreed to: (i)

out of U.S. distribution" of "its accused long 4-panel convertible dresses ("Disputed Versa



                                                    72
              Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 73 of 83




Dresses"); and    (ii)   cease further factory orders   for U.S. sale of the Disputed Versa    Dresses,

except that David's Bridal     will have until June 30,2018 to complete orders for wedding parties

registered with David's Bridal s of May 15,2018."

          190. In Paragraph 3 of the Settlement Agreement, David's Bridal agreed that "David's
Bridal will cease U.S. sales of its Disputed Versa Dresses by December 31, 2018."

          191. In Paragraph 3 of the Settlement Agreement,          David's Bridal agreed that      "[i]f
David's Bridal wishes to extend or otherwise continue sales of its Disputed Versa Dresses after

December 31,2018, the parties       will negotiate in good faith to attempt to reach an agreement on

terms for such continued sales." David's Bridal further agreed, on behalf of all Defendants, that

"[i]f   the parties have not reached an agreement on terms for such continued sales on or before

December 31,2018."

          192.   [n or about mid-2018, David's Bridal materially breached the Settlement Agteement
                                                               o'Annabelle" dresses, called the
by introducing dresses that once again copied JY's "Aiden" and

Style-Your-Way Dresses. By doing so, David's Bridal breached Paragraphs                2   and 3 of the

Settlement Agreement        in which they   agreed   to phase David's Bridal's 4-panel convertible

dresses out    of United    States distribution, cease further factory orders   for U.S. sale of   those

dresses, and cease   all United States sales of the dresses by December 31, 2018.

          lg3.   Like the Versa Dresses, the New Infringing Style-Your-Way Dresses are, again,

substantially identical to, and incorporate, JY's patented four panel convertible "Aiden" and

"Annabelle" bridesmaid dress designs in violation of "JY's Claimed Rights" as defined in the

Settlement Agreement. Specifically, the New Infringing Style-Your-Way Dresses as advertised

on the David's Bridal website, are made of "soft and flowy" material and have: (i) a strapless

upper garment (bodice) above the waist of the user having a front and rear portion; (ii) a skirt




                                                   73
             Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 74 of 83




having a front and rear portion attached the upper garment (bodice); and (iii) two front panels

and two rear panels which can also be easily raised, lowered and attached by hand into different

configurations to create different design looks. Also, like the Versa Dresses, the New Infringing

Style-Your-Way Dresses embody the JY Trade Dress identified above in product configurations

that are identical to the "Aiden" and "Annabelle" Product Configurations, such as a strapless

configuration, classic halter configuration, criss-cross neck configuration, one-panel/one-

shoulder configuration, blouson wraplcap sleeves configuration and one shoulder bow

configuration

         194. There is no visually discernable difference   between the Versa Dresses and the

New Infringing Style-Your-Way Dresses. Consumer comments online to the New Infringing

Style-Your-Way Dresses demonstrate that consumers instantly believed that they were the Versa

Dresses that David's Bridal agreed to discontinue.

         195. By    introducing the New Infringing Style-Your-Way Dresses          in   mid-2018,

David's Bridal also breached Paragraph 3 of the Settlement Agreement. David's Bridal failed to

"negotiate in good faith" with JY   "[i]f David's Bridal wishes to extend or otherwise continue
sales   of its Disputed Versa Dresses after   December 31,20T8;     in an "attempt to reach an
agreement on terms    for such continued sales." The New Infringing Style-Your-Way        Dresses

were introduced by David's Bridal into the United States' market with no notice to JY or its

counsel.

         196. Additionally, David's Bridal    has anticipatorily breached Paragraph      5 of   the

Settlement Agreement in which David's Bridal agreed that it would provide a declaration on or

before January 15, 2019 under penalty of perjury from an officer or director certiffing that "(a)

David's Bridal ceased further factory orders for U.S. sale of the Disputed Versa Dresses by May




                                               74
            Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 75 of 83




15,2018, except to complete orders for wedding parties registered with David's Bridal as of May

15, 2018" and "(b) David's Bridal made no factory orders for U.S. sale                of Disputed Versa

Dresses after June      30,2018." Since Defendants, in fact, introduced dresses that copy its Versa

Dresses onto the market          in 2018 called the Style-Your-Way        Dresses   to replace the Versa

Dresses, they   will   be unable to provide the declaration required.

        197.     Plaintiff JY has been damaged as a result of David's Bridal's breaches of the

Settlement Agreement in that JY agreed to settle the 2016 Action and provide Defendants with a

release of JY's claims in that action. Also, by settling the2016 Action, JY agreed to forgo its rights

to seek actual damages on its claims based upon Defendants' violations of JY's Claimed Rights,

as well as treble damages, prejudgment interest, reasonable funds for future corrective

advertising, and restitutionary relief which would amount               to multiple millions of   dollars.

Instead, JY agreed to settle its claims in the Settlement Agreement for a heavily discounted

amount. JY only agreed to accept this reduced settlement amount because David's Bridal

agreed to stop selling dresses that copied JY's      "Aiden" and "Annabelle"    dresses.

        198.    Due to David's Bridal's breach of the Settlement Agreement, JY is entitled to

enforce the terms       of the   Settlement Agreement and obtain an Order permanently enjoining

Defendants from violating the terms of the Settlement Agreement by manufacturing and selling

dresses that infringe upon    JY's Claimed Rights.

        199.    Alternatively, Plaintiff JY is entitled to monetary damages. JY has been damaged

by Defendants' breach of the Settlement Agreement in that JY expended costs, attorneys'              fees,

and mediation fees to settle the matter with David's Bridal in the Settlement Agreement. Then,

due to David's Bridal's breach of the Settlement Agreement, JY was forced to incur the costs




                                                     75
             Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 76 of 83




associated   with a new mediation pursuant to the Settlement Agreement and bringing a new

lawsuit.

          200. JY has also been damaged by David's Bridal's breach of the Settlement
Agreement in that Defendants continue         to sell dresses which infringe upon JY's intellectual

property rights at a lower price point causing JY to lose sales and profits associated with those

sales.

                                     SEVENTH CLAIM FOR RELIEF

                            (Fraudulent Inducement Against All Defendants)

          201.   Plaintiff JY repeats and realleges the allegations contained in paragraphs   1 through


200 above as   if fully   set forth herein.

          202.   Plaintiff JY and Defendant David's Bridal agreed to mediate JY's claims in the

2016 Action.

          203.   During the mediation, David's Bridal, on behalf of all Defendants, made material

misrepresentations and omissions to JY that Defendants would discontinue and remove from the

marketplace the Versa Dresses that copied JY's intellectual property rights to the 'oAiden" and

o'Annabelle" dress designs. The misrepresentations and omissions made by David's Bridal, on

behalf of all Defendants, at the mediation and in the Settlement Agreement to Plaintiff JY were

made in bad faith and with the purposeful intent of inducing JY to settle its claims in the 2016

Action.

          204.   The misrepresentations made by David's Bridal, on behalf of all Defendants,

included the representation that David's Bridal would stop selling knock-offs of JY's dresses.

Additionally, Defendants willfully omitted to tell JY that David's Bridal was, upon information

and belief, planning and/or already in the process of manufacturing the New Infringing Dresses

which copied JY's "Aiden" and o'Annabelleo' dresses called the "Style-Your-Way" dresses even


                                                  76
              Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 77 of 83




though Defendants knew that this was a material fact that they were purposely omitting to tell JY

and which would have caused JY not to settle the 2016 Action pursuant to the terms in the

Settlement Agreement.

          205.   Each of the foregoing representations and omissions made by David's Bridal, on

behalf of all Defendants, was materially false, and known to be materially false, by Defendants

when made by David's Bridal to Plaintiff JY.

          206.   Defendants   willfully made these material misrepresentations and omissions    to

Plaintiff JY at the mediation to fraudulently induce JY discontinue the 2016 Action, grant

Defendants a release, and forgo JY's right to recover millions of dollars in damages in the 2016

Action.

          207. JY     reasonably relied upon Defendants' material misrepresentations and

omissions. Among other things, the fact that Defendants, upon information and belief, were

already in the process of manufacturing a new knock-off dress that copied the Versa Dresses was

solely within the knowledge of Defendants.

          208.   As a result of Defendants' misrepresentations and omissions, JY agreed to settle

for a lesser monetary amount of damages than JY because it believed that it would not continue

to suffer the serious financial harm resulting from customers buying 'oknock off'     dresses from

David's Bridal at a much lower price point. David's Bridal's representations that it would take

infringing dresses off the market were false. David's Bridal omitted to tell JY that a new dress

that once again incorporate her patented design and copied JY's trade dress would be introduced

after the parties settled.

          209. Plaintiff JY has been damaged as a result of its reliance upon Defendants'
misrepresentations and omissions     in that JY   agreed   to   settle the 2016 Action and provide




                                                  77
               Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 78 of 83




Defendants with a release of JY's claims in that action. Also, by settling the 2016 Action, JY

agreed to forgo its rights to seek actual damages on its claims based upon Defendants' violations

of JY's Claimed Rights, as well          as treble damages, prejudgment interest, reasonable funds for

future corrective advertising, and restitutionary relief which would amount to multiple millions

of dollars. Plaintiff JY has also been damaged in that JY expended costs, attorneys' fees, and

mediation fees to settle the matter with David's Bridal in the Settlement Agreement.

        210.      Plaintiff JY is also entitled to punitive damages against Defendants based upon their

wanton, willful and malicious conduct.

                                      EIGHTH CLAIM FOR RELIEF

                               (Unjust Enrichment Against All Defendants)

        2ll.      Plaintiff JY repeats and realleges the allegations contained in paragraphs   1 through


210 above as if   fully   set forth herein.

        212.      Defendants have misappropriated the labors and expenditures of JY in designing,

manufacturing, selling and marketing the New Infringing Style-Your-Way Dresses in these Dresses

are knock-offs of JY's "Aiden" and "Annabelle" dresses. Defendants' misappropriation of the

labors and expenditures of JY was done in bad faith.

        213.      As a result of Defendants'misappropriation of the labors and expenditures of JY in

designing, manufacturing, selling and marketing the New Infringing Style-Your-Way Dresses,

Defendants have caused and/or are likely to cause confusion or deceive consumers as to the origin

of the dresses in that consumers will be misled into thinking that the David's Bridal dresses sold at a

much lower price point are JY designs.

        214.      Lost profits that JY would have eamed in the absence of Defendants' wrongful acts

and omissions. JY's lost profits were proximately caused by Defendants' wrongful acts.




                                                     78
            Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 79 of 83




       2I5.    The circumstances are such that in equity and good conscience the defendant is

liable to JY for damages in an amount yet undetermined in excess of the jurisdictional limits of this

Court plus interest that continues to accrue at the standard rate of nine percent per annum.




                                                  79
    Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 80 of 83




                              PRAYER FOR RELIEF

WHEREFORE, JY prays for relief, as follows:

        1.     A judgment that Defendants have infringed JY's asserted design patents,

the JY Trade Dress and JY's asserted trademarks;

        2.     An Order and judgment preliminarily and permanently enjoining
Defendants and their officers, directors, agents, servants, employees, affiliates, attorneys,

and all others acting in privity or in concert with them, and their parents, subsidiaries,

divisions, successors and assigns, from further acts      of infringement of JY's asserted

design patents, the JY Trade Dress and JY's asserted trademarks;

       3.      A judgment awarding JY damages in an amount to be determined at trial

for Defendants' infringement of JY's asserted design patents, the JY Trade Dress and

JY's asserted trademarks;

       4.      A   judgment awarding JY        all   damages adequate    to compensate     for

Defendants' infringement of JY's asserted design patents, the JY Trade Dress and JY's

asserted trademarks, and    in no event less than a reasonable royalty for Defendants'    acts

of infringement, including all pre-judgment and post-judgment interest at the maximum

rate permitted by law;

       5.      A judgment awarding JY all damages, including treble damages, based on

any design patent infringement found to be willful, pursuant to 35 U.S.C. $ 284, together

with prejudgment interest;

       6.      An Order preliminarily and permanently enjoining Defendants and their

officers, directors, agents, servants, employees, affiliates, attorneys, and all others acting

in privity or in concert with them, and their parents, subsidiaries, divisions, successors




                                          80
    Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 81 of 83




and assigns, from directly or indirectly infringing the JY Trade Dress; from passing        off

Defendants' bridal dresses as being associated with and/or sponsored or affiliated with JY

and its trademarks; from committing any other unfair business practices directed toward

obtaining for themselves the business and customers of JY; and from committing any

other unfair business practices directed toward devaluing or diminishing the brand or

business of JY;

          7.       Actual damages suffered by JY as a result of Defendants' unlawful

conduct, in an amount to be proven at irial, as well as prejudgment interest as authorized

by law;

          8.       Reasonable funds for future corrective advertising;

          9.       An accounting of Defendants' profits pursuant to 15 U.S.C. $ I I l7;

          10.      A judgment trebling any damages award pursuant to 15 U.S.C. $ 1117;

          I   1.   Restitution against Defendants and in favor of JY, including disgorgement

of wrongfully obtained prohts and any other appropriate relief;

          12.      Punitive damages in an amount to be determined attrial;

          13.      Costs of suit and reasonable attorneys' fees; and

          14.      Any other remedy to which JY may be entitled under federal law,        state

law, or common law.




                                            81
          Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 82 of 83




Dated: New York, New York
       October 26,2018

                                           BARTON LLP

                                           By
                                                Maurice N. Ross (MR 6852)
                                                Laura-Michelle Horgan (LR 7799)


                                            420Lexington Avenue, 18ú Floor
                                           New York, NY 10170
                                           mross@bartonesq.com
                                           lmhor&an@bartonesq. com
                                           Tel.: (212) 687-6262
                                           Fax: (212) 687-3667

                                           Attorneys þr Plaintiff
                                           Jenny Yoo Collection, Inc.




                                      82
             Case 1:18-cv-09926 Document 1 Filed 10/26/18 Page 83 of 83




                                 DEMAND FOR JURY TRIAL

         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, JY hereby demands trial

by   jury on all issues raised by the Amended Complaint.

Dated: New York, New York
       October 26,2018




                                                     BARTON LLP

                                                     By:
                                                           Maurice N. Ross (MR 6852)
                                                           Laura-Michelle Horgan (LR 7799)


                                                      420Lexington Avenue, 18th Floor
                                                     New York, NY 10170
                                                     mross@bartonesq.com
                                                     lmhorsan@bartonesq.com
                                                     Tel.: (212) 687-6262
                                                     Fax: (212) 687-3667

                                                     Attorneys þr Plaintiff
                                                     Jenny Yoo Collection, Inc.




                                                83
